Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 1 of 47 PagelD #: 1030

EXHIBIT 3
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 2 of 47 PagelD #: 1031

Case 1:17-cv-00785-JBW-SMG Document 79 Filed 05/06/19 Page 1 of 5 PagelD #: 665

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

SR mar rin Ba eee Ee ene
COURCHEVEL 1850 LLC,

 

AFFIDAVIT

Plaintiff, Index No.: 17-cv-00785

-against-

MOHAMMED ALAM; KOZNITZI LLC; UNITED STATES OF
AMERICA (INTERNAL REVENUE SERVICE); NY STATE
DEPARTMENT OF TAXATION AND FINANCE; CITIBANK,
N.A.; CITIBANK (SOUTH DAKOTA), N.A.; NEW YORK
CITY ENVIRONMENTAL CONTROL BOARD; NEW YORK
CITY TRANSIT ADJUDICATION BUREAU; NEW YORK
CITY PARKING VIOLATIONS BUREAU;

Defendant(s).

 

 

 

 

STATE OF FLORIDA )
COUNTY OF DADE a
YONEL DEVICO, being duly sworn deposes and says:

1. I am the sole Member of BLUE LAGOON LLC, a non-party to this action. I am fully
familiar with the facts and circumstances hereinafter set forth based upon a review and
examination of the records maintained in the regular course of business of BLUE
LAGOON LLC. It is in the regular course of business to keep and maintain such records.

2. I make this affidavit in response to an Order to Show Cause issued in the above matter by
Magistrate Judge Steven M. Gold on February 4, 2019 and to further explain and to
satisfactorily answer the Court’s queries raised therein.

3. Ihave personally examined the business records reflecting the date and information as of

5/2/2019.
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 3 of 47 PagelD #: 1032

Case 1:17-cv-00785-JBW-SMG Document 79 Filed 05/06/19 Page 2 of 5 PagelD #: 666

4. As the Court has raised the possibility in this case that BLUE LAGOON’s transfer of the
underlying loan to Courchevel 1850 LLC was for the sole purpose of creating diversity,
BLUE LAGOON LLC’s corporate identity is as follows: BLUE LAGOON LLC is a
Limited Liability Company formed under the laws of the State of Delaware with its
principal place of business located at 104 SE gth Avenue, Suite 2, Fort Lauderdale, Florida
33301. Amnnexed hereto is the Operating Agreement of BLUE LAGOON LLC, setting
forth its member. Also annexed is the purchase agreement wherein BLUE LAGOON LLC
sold the underlying note to Courchevel 1850 LLC, to provide evidentiary proof of
consideration for the note transfer.

5. As the Member of BLUE LAGOON LLC, I hereby attest that at no time was I a citizen of
the State of New York for diversity jurisdiction purposes. At the time the action was started
I was a citizen of the Kingdom of Morocco (See passport attached). At the time the action
was started, on or before February 13, 2017, I was lawfully admitted to the United States
as a nonpermanent resident (I held different nonpermanent visas, i.e., J1, Fl, OPT, H1B).
(See Fragomen on Immigration). For the purposes of diversity, BLUE LAGOON LLC is
a citizen of Morocco.

6. Even though I spent some time in New York to study at Columbia University and briefly
worked in New York, I never intended to live permanently in New York.

7. As of January Ist, 2019, I was never granted a status of permanent resident in the United
States.

8. Ihave never been a US citizen and currently reside in Miami Beach, Florida since 2017.

9. On or before February 13, 2017, I have been a citizen of the Kingdom of Morocco for

diversity jurisdiction purposes,
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 4 of 47 PagelD #: 1033

Case 1:17-cv-00785-JBW-SMG Document 79 Filed 05/06/19 Page 3 of 5 PagelD #: 667

10. As BLUE LAGOON LLC is already a diverse entity to any action brought in New York,
and then transferred the note in this matter to Courchevel 1850 LLC, another diverse entity,
its transfer of the note was not made to manufacture diversity in this case.

11. As this evidence shows the Court, it is not as presupposed, i.e. a non-diverse entity
transferring its asset to a diverse entity for the sole purpose of creating subject matter
jurisdiction in this Court.

12. BLUE LAGOON LLC was the owner of a Note and Mortgage executed on August 18,
2008, by Mohammed Alam to AmTrust Bank for the sum of $177,000.00 plus interest. A
copy of the Note with Endorsements and corresponding Allonges are attached hereto.

13. BLUE LAGOON LLC acquired the Note and Mortgage from RCS Recovery Services,
LLC on or about 3/10/2016.

14. BLUE LAGOON LLC then transferred the Note and Mortgage for consideration to
COURCHEVEL 1850 LLC on 1/11/2017, The transfer was based on a Purchase
Agreement executed on 1/10/2017 by BLUE LAGOON LLC and COURCHEVEL 1850
LLC. See Purchase Agreement attached hereto as an Exhibit.

15. As evidenced by the Purchase Agreement, BLUE LAGOON LLC received good and
valuable consideration from COURCHEVEL 1850 LLC when said Note and Mortgage
were duly transferred.

16. Asa further explanation, BLUE LAGOON LLC has no control over COURCHEVEL 1850
LLC. BLUE LAGOON LLC has, on occasion, sold promissory notes to COURCHEVEL
1850 LLC. Therefore, the connection between the two companies is based on a valid

business model.
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 5 of 47 PagelD #: 1034

Case 1:17-cv-00785-JBW-SMG Document 79 Filed 05/06/19 Page 4 of 5 PagelD #: 668

17. As an aside, BLUE LAGOON LLC purchases notes in bulk from a variety of sellers in the
secondary market. BLUE LAGOON LLC is in the business of holding unsecured debt.
When a note in a bulk purchase is secured by a mortgage it is then re-sold by Blue Lagoon
LLC to other entities that are in the business of holding secured notes. In this instance, the
note executed by Mohammed Alam was secured by a mortgage, so it was then sold
pursuant to an agreement to Plaintiff COURCHEVEL 1850 LLC.

18. I sometimes serve in an advisory capacity to COURCHEVEL 1850 LLC but have no
control over COURCHEVEL 1850 LLC. Likewise, I am not an agent for COURCHEVEL
1850 LLC. I do however have personal knowledge that COURCHEVEL 1850 LLC is in
the business of self-servicing the loans it purchases. COURCHEVEL 1850 LLC also
engages in all types of loss mitigation with distressed homeowners in order to achieve
settlements. COURCHEVEL 1850 LLC does not purchase loans with the intent of only
foreclosing on the loans.

19, COURCHEVEL 1850 LLC does not remit any of the profits after the action, if any, to
BLUE LAGOON LLC or personally to me.

20. I trust the Court will take note of the evidentiary submissions and render its decision

accordingly.
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 6 of 47 PagelD #: 1035

Case 1:17-cv-00785-JBW-SMG Document 79 Filed 05/06/19 Page 5 of 5 PagelD #: 669

I am making this Affidavit with full knowledge that the United States District Court, Eastern

District of New York is relying upon the truth of the statements contained herein.

sy. ‘Whi [ DEVcy

n

Title: Sole Membe:
BLUE OON LLC

STATE OF FLORIDA )
) SS!
COUNTY OF )
. yn Q ‘| . .
On this 2 day of ay, , 20]9, before me, the undersigned notary public, personally

   

appeared acl Wevico [Name of Document Signer],
personally known to the notary or proved to He notary through satisfactory evidence of
identification, which was florid lever) iL tr se [Type of Identification],
to be the person who signed the preceding or attached document in my presence, and who swore
or affirmed to the notary that the contents of the document are truthful and accurate to the best of
his or her knowledge and belief,

(Seal) LA ; &

    

\\

 

Official signature of notary ~ x Printed or typed name of notary
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 7 of 47 PagelD #: 1036

Case 1:17-cv-00785-JBW-SMG Document 79-1 Filed 05/06/19 Page 1 of 6 PagelD #: 670
Case 1:17-cv-00785-JBW-SMG Document 75-1 Filed 03/22/19 Page 1 of 6 PagelD #: 645

EXHIBIT A
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 8 of 47 PagelD #: 1037

Case 1:17-cv-00785-JBW-SMG Document 79-1 Filed 05/06/19 Page 2 of 6 PagelD #: 671
Case 1:17-cv-00785-JBW-SMG Document 75-1 Filed 03/22/19 Page 2 of 6 PagelD #: 646

OPERATING AGREEMENT
OF
_ BLUE LAGOON LLC
DATE: March 11th, 2016
PARTY: Yonel Devico
RECITAL:

The party to this agreement (the "Member"') is signing this agreement for the purpose of
forming a limited liability company under the Limited Liability Company Act of the state of
Delaware (the “Act”).

AGREEMENTS:

1. FORMATION

1.1 Name. The name of this limited liability company (the "Company") is Blue
Lagoon LLC.

1.2 Articles of Organization. Articles of organization for the Company were filed
with the Secretary of State for the state of Delaware on March 10th, 2016.

1.3 Duration. The Company will exist until dissolved as provided in this agreement.

1.4 Purposes and Powers. The Company is formed for the purpose of engaging in
any lawful business that a limited liability company may engage in under the Act. The Company
has the power to do all things necessary, incident, or in furtherance of that business.

1.5 Title to Assets. Title to all assets of the Company will be held in the name of the
Company. The Member does not have any right to the assets of the Company or any ownership
interest in those assets except indirectly as a result of the Member’s ownership of an interest in
the Company.
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 9 of 47 PagelD #: 1038

Case 1:17-cv-00785-JBW-SMG Document 79-1 Filed 05/06/19 Page 3 of 6 PagelD #: 672
Case 1:17-cv-00785-JBW-SMG Document 75-1 Filed 03/22/19 Page 3 of 6 PagelD #: 647

2. MEMBER
2.1. Name The name of the sole member of the Company is: Yonel Devico.

2.2 Termination of Member's Interest. The Member will cease to be a member of
the Company upon the Member's death, incompetency, or bankruptcy, or upon assignment of the
Member's entire membership interest. Unless there are one or more other members of the
Company, the person who is the holder of the Member's interest immediately after the Member
ceases to be a member will become a member. If there are one or more other members of the
Company at the time the Member ceases to be a member, the person who is the holder of the
Member's interest immediately after the Member ceases to be a member will become a member
only with the consent of the other member or members.

2.3. Additional Members. Except for the holder of a member's interest who becomes
a member under the provisions of the section of this agreement relating to termination of
member's interest, additional members of the Company may be admitted only by written
agreement of the Member and the additional members.

3. CAPITAL

3.1 ‘Initial Capital Contribution. The initial capital contribution of the Member will
be made by the Member as needed and will be allocated to the Member’s capital account.

3.2 Additional Contributions. Except as otherwise provided in the Act, the Member
is not required to contribute additional capital to the Company, but the Member may make
additional capital contributions to the Company from time to time as the Member wishes.

3.3. No Interest on Capital Contributions, No interest will be paid on capital
contributions.

3.4 Capital Account. A capital account will be maintained for the Member. The
Member's capital account will be credited with all capital contributions made by the Member and
with all income and gain (including any income exempt from federal income tax) of the
Company, and the Member’s capital account will be charged with the amount of all distributions
made to the Member and with all losses and deductions (including deductions attributable to tax-
exempt income) of the Company.
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 10 of 47 PagelD #: 1039

Case 1:17-cv-00785-JBW-SMG Document 79-1 Filed 05/06/19 Page 4 of 6 PagelD #: 673
Case 1:17-cv-00785-JBW-SMG Document 75-1 Filed 03/22/19 Page 4 of 6 PagelD #: 648

4. PROFITS AND LOSSES AND DISTRIBUTIONS

4.1 Profits and Losses. The entire net profit or net loss of the Company for each
fiscal year will be allocated to the Member and must be reported by the Member on all federal,
state, and local income and other tax returns required to be filed by the Member.

4.2 Distributions. Subject to the restrictions governing distributions under the Act,
distributions of cash or property may be made from time to time by the Company to the Member,
as the Member directs, but the assets of the Company may not be used to pay the separate
expenses of the Member, to make personal investments for the account of the Member, or for any
other purpose not related to the business of the Company.

5. ADMINISTRATION OF COMPANY BUSINESS

5.1 Management. The Member has the sole right to manage and conduct the
Company’s business. Actions by the Member relating to the management of the Company may
be memorialized in written resolutions signed by the Member, but written resolutions are not
required to authorize action by the Member.

5.2 Authority of Member. The Member is the agent of the Company and has full
authority to bind the Company on all matters. The authority of the Member includes, without
limitation, the authority to: (a) sell, lease, exchange, mortgage, pledge, or otherwise transfer or
dispose of all or substantially all of the property or assets of the Company, (b) merge the
Company with any other entity, (c) amend the articles of organization of the Company or this
agreement; (e) change the nature of the business of the Company; or (f) commence a voluntary
bankruptcy case for the Company.

5.3. Compensation and Reimbursement. The Member is not entitled to the payment
of any salary or other compensation for services provided to the Company. The Member is,
however, entitled to reimbursement from the Company for reasonable expenses incurred on
behalf of the Company, including expenses incurred in the formation, dissolution, and liquidation
of the Company.

6. ACCOUNTING AND RECORDS

6.1 Books and Records. The Company may keep such books and records relating to
the operation of the Company as are appropriate and adequate for the Company's business. The
books and records are to be available for inspection by the Member at the principal office of the

Company.
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 11 of 47 PagelD #: 1040

Case 1:17-cv-00785-JBW-SMG Document 79-1 Filed 05/06/19 Page 5 of 6 PagelD #: 674
Case 1:17-cv-00785-JBW-SMG Document 75-1 Filed 03/22/19 Page 5 of 6 PagelD #: 649

6.2 Separate Accounts, The funds, assets, properties, and accounts of the Company
must be maintained separately, and may not be commingled with those of the Member or any
other person.

6.3. Fiscal Year. The fiscal year of the Company will be the calendar year.

7 DISSOLUTION AND WINDING UP

7.1 Events of Dissolution. The Company will dissolve upon the earlier of
(a) approval of dissolution by the Member or (b) such time as the Company has no members.
Neither the death, incompetency, or bankruptcy of the Member nor the assignment of the
Member's entire membership interest will dissolve the Company.

7.2 Winding Up and Liquidation. Upon the dissolution of the Company, the affairs
of the Company must be wound up by the Member. If the affairs of the Company are to be
wound up, a full account must be taken of the assets and liabilities of the Company, and the assets
of the Company must then be promptly liquidated. The proceeds must first be paid to creditors of
the Company in satisfaction of all liabilities and obligations of the Company, including, to the
extent permitted by law, liabilities and obligations owed to the Member as a creditor. Any
remaining proceeds may then be distributed to the Member. Property of the Company may be
distributed in kind in the process of winding up and liquidation.

7.3. Negative Capital Account. Ifthe Member has a negative balance in the
Member's capital account upon liquidation of the Company, the Member will have no obligation
to make any contribution to the capital of the Company to make up the deficit, and the deficit
will not be considered a debt owed to the Company or any other person for any purpose.

8. INDEMNIFICATION AND LIABILITY LIMITATION

8.1 Indemnification. The Company must indemnify the Member to the fullest extent
permissible under the law of the state in which the articles of organization of the Company have
been filed, as the same exists or may hereafter be amended, against all liability, loss, and costs
(including, without limitation, attorneys’ fees) incurred or suffered by the Member by reason of
or arising from the fact that the Member is or was a member of the Company, or is or was
serving at the request of the Company as a manager, member, director, officer, partner, trustee,
employee, or agent of another foreign or domestic limited liability company, corporation,
partnership, joint venture, trust, benefit plan, or other enterprise. The Company may, by action of
the Member, provide indemnification to employees and agents of the Company who are not
members. The indemnification provided in this section will not be exclusive of any other rights
to which any person may be entitled under any statute, agreement, resolution of the Member,
contract, or otherwise.
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 12 of 47 PagelD #: 1041

Case 1:17-cv-00785-JBW-SMG Document 79-1 Filed 05/06/19 Page 6 of 6 PagelD #: 675
Case 1:17-cv-00785-JBW-SMG Document 75-1 Filed 03/22/19 Page 6 of 6 PagelD #: 650

8.2 Limitation of Liability. The Member is not liable to the Company for monetary
damiages resulting from the Member’s conduct except to the extent that the Act, as it now exists
or may be amended in the future, prohibits the elimination or limitation of liability of members of
limited liability companies. No repeal or amendment of this section or of the Act will adversely
affect any right or protection of the Member for actions or omissions prior to the repeal or
amendment.

9. MISCELLANEOUS PROVISIONS

9,1 Amendment, The Member may amend or repeal all or part of this agreement by
written instrument,

9.2. Governing Law. This agreement will be governed by the law of the state in
which the articles of organization of the Company have been filed.

9.3 Severability. If any provision of this agreement is invalid or unenforceable, it
will not affect the remaining provisions.

 

 

Yonel Devico
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 13 of 47 PagelD #: 1042

Case 1:17-cv-00785-JBW-SMG Document 79-2 Filed 05/06/19 Page 1 of 8 PagelD #: 676
Case 1:17-cv-00785-JBW-SMG Document 75-2 Filed 03/22/19 Page 1 of 8 PagelD #: 651

EXHIBIT B
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 14 of 47 PagelD #: 1043

   
       
         
         
     
   
         
   
       
 
        
     

Case 1:17-cv-00785-JBW-SMG Document 79-2 Filed 05/06/19 Page 2 of 8 PagelD #: 677

MORTGAGE LOAN PURCHASE AGREEMENT

a: i 0, 2017 by and
j Loan Purohase Agreement is dated and effective as of January 10, 201°
Semmens tem Laer LLC, @ DL. limited (the “Sellers”), and Courchevel 1850 LLC, a Defaware Ibnited

liability campany (the “Pnrohaset”). SecorALS

i ave loans owned by Seller,
Be desires to sell and Purchaser desires fo purchase certain mortgage ans own :
sememparial ere limitation, all right of Seller to service and administer such mortgage loans and the
colated residential properties,

NOW, THEREFORE, in consideration of tho mutual agreemout hereinakter set forth, and for
other good and valuable consideration, Seller and Purchaser agree es follows:

ARTICLE I
DEFINITIONS
Whenever used hecem, the following words and phrases shal) mean (and the singular thereof shalt
include the plural thereofand conversely):

Agreement This Asset Puroliase Agreontent, as the same may be amended and supplemented
from time to tine by written agreement of Seller and Purchaser.

s , : : i jgnment, notice of transfer or
Assignment of Mortgaae: ‘With respect to any Loan, an assignabnr, 3 |

Mortgaged Property is located, to reflect the sale of the ‘Loan to Purchaser.

Closing Date: January £0, 2017 or auch other date to which the parties may mutually agree in
writing.

Cutoff Date: Janaury 10, 2017 or such othar date to which the parties may mutually agree in

Twoany Each individual mortgage loan listed on the Loan Sebedule sad sold by elier to Purchaser
seeuaine pedaling ‘but not limited to, all Servicing Rights: associated he side fey Moxtgas File, all
escrow tleposits, all related payments, all amounts: reonived in connection xith Me ian eee a
(whether through the’sale or assignment of sich Loan, trustee 's sale or otherw } all proceeds under at
Insurance Policy relating thereto and all awards or settlements {whether Tenant or tenor ga ca
or entire, by exercise of pawer of eminent domain or condemnation (but only to the extent required 1
bo released to the Mortgagor under the Loan Documents).

 

           
     
     
     

: espeot @, the Mortgage and any other documents or
Loon: Documents: With r foreach Loan, the Note, lortga| :
instruments fa Seller's posession or control creating or relating to the collateral security or fed suppor
for the Note, including, without Jimitation, any security agreement, Finanoiag sae aasigamen i
rents, pledge agreement, guaranty, indemnification agreement, title Insurance policy, fire and casua ae
jnsurance policies, other Insurance and other documents, agreottents oF dnetes ‘under which
rights or obligations are created orexist, if any, provided to Seller or a predecessor in luterest.

Loan Schiedule: The schedule of Loans attached hereto as Schedate t.

      
  
 

Page 1 of 7
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 15 of 47 PagelD #: 1044

Case 1:17-cv-00785-JBW-SMG Document 79-2 Filed 05/06/19 Page 3 of S PagelD #: 678
Case 1:17-cv-00785-JBW-SMG Document 75-2 Filed 03/22/19 Page 3 of 8 PagelD #: 653

sie ita pe pene err
}
|

Losn Schedule: The schedule of Loans aftached hereto as Schedule 3.

+ The mortgage, deed. of trast or other instrument cresting a Jien interest jn a fee simple
ot leasohold estate in real property securing a Note. |

Mortgage Bile: As to any Loup, the Loan Documents and all other documentation,
correspondence and records ist the possession of or available to Seller pertaining to such Loan.

siete ttalg 4 Note, consisting
Mortgaged Property; With respect to’, Loan, the residential property sectiing & 2
| ofa fee simple or leasehold estate ina-single parcel of {and improved by aresldential dwelling,

Morteagot: The obligor ona Note. |
Note: The note or other evidence of the indebtedness of a Martgagor with respect to a Loan.

Person; An individual, corporation, partriership, joint venture, lirsited liabitity company,
; assoiation, joint-stock company, trust, unincosporated opgauization or government of any agency OF |
| political subdivision thereof. :

: The unpaid principal balance ofa Loanaw of the close of business on fle Cut- |

off Date, as shown on the books and records f Selicc, provided that the Principal Balance shall not

include any accrued but unpaid fees or charges.
Servicing File: The file muintaioed by Seller or its designee in connection with the servicing of a
Loan.

Servicing Rights: With respect to any Lonu, aay ancf all rights to service thie Loan, whith et
fights shall incinde, but not be limited fo; (a) the right to obtain, possess and use any and all comumnents,
files, tecords, servicing files, servicing documents, servicing records, dala tapes, computer ar Pe
other information portaining to fhe Loan or pertaining to the past, present or prospective eect ot he
Lous; (b) the right to-collect all amounts payable with respect to the Loan; avd (0) the right to receive

: vetaite all late fees, assunsption Sees, penalties or similar payments with respect ta the Loan, |
| Servicing: TransfetDater Simultaneous with closing, |
ARTICLE D

2.1 Purchase and Sale of Loans. Subject to the terins and provisions set forth in this Agceement,
on the Closing Date, (a) Seller sball sell, assign and convey to Purchaser and Purchaser shall buy shit
accept from Seller all of Seflex‘s right, title and interest in each Lonn Usted in the Loan Schedule,
ascucinted Gorvioing Rights, the Mortgagé File end the Servicing Kile and Cb) Purchaser shall poy to :
Seller, in immediately available funds, the Prechase: Price for each auch Loan. Notwithstanding thi
foregoing, Seller shall cootinuc servicing each Lown that is sold on the. Closing Dato until the Service
‘Trosfer Date, unless otherwise agreed to ia- writing by the patties, in conformance with Soe
! servicing practices (as applicable) of prudent mortgage lending jostitutions that service mortgage loans

the same type as. stich Loan in the jurisdiction where the telated Mortgaged Praperty (a applicable) is

Page Z of 7 |

 
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 16 of 47 PagelD #: 1045

Case 1:17-cv-00785-JBW-SMG Document 79-2 Filed 05/06/19 Page 4 of 8 PagelD #: 679
Case 1:17-cv-00785-JBW-SMG Document 75-2 Filed 03/22/19 Page 4 of 8 PagelD #: 654

located, Purchaser shall assume responsibility for servicing exch Loan on aud after sach Service Transfer

party from any
with, respect jnitiate, complete or otherwise take : with
src linaih ee tte related Mortgaged Property except to the extent required pursuant to acti
to the date hereof.

5 rene
SAS - 1S” Sale, THE LOAN JS SOLD, TRANSFERRED, ASSIGNED AND CONVEYED
PORGHASER ON AN “AS IS, WHERE JS" BASIS, WITH ALL FAULTS. Sellet mikes no

representations, pencciidon st etane f with respoct

t iy a sophisticated investor mid real estate invest 100. to purchase te
rae sow independant expert evaluation of the Loaas and the Mortgaged Prop
materials deemed relevent by Purchaser, In entering inte this.Agreement, apt rele
‘any otal of written information front the Seller, or any of its respective couployees, affiliates, agents
representatives. Purchaser further acknowledges that no employee, agent of sseceaetine he Selle
has beet authorized to make, pr pls eget a e ee

gonorality of the foregoing, any represeutatio
or future performance,
respect thereto, end the

font tbat ‘ny Tit oF negate the intended 0:

past, present or future value of the Lonps or the related

th tein cr aloes av beh clas, wet Yolen
regarding thls enforceability brought by or on behalf of the horowens ot oy ee <r
subject’ to borrower-related bankruptcy procetdings.. Purchaser Is aware at then ne. 5 dolinque
taxes, ground rents, water charges, sower cents, Ssscaametts, inswranee premiums, leascliald payman -
other outstanding oharges, including charges or assessments: payable in future instal aac eee : he
Properties. Pursbaser acknowledges tha pregeth conduct lege

 
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 17 of 47 PagelD #: 1046

Case 1:17-cv-00785-JBW-SMG Document 79-2 Filed 05/06/19 Page 5 of 8 PagelD #: 680
Case 1:17-cv-00785-JBW-SMG Document 75-2 Filed 03/22/19 Page 5 of 8 PagelD #: 655

pms ——

         
  
 
  
 
 
  
 
   
 
 
    
   
 
   
   
    
   
    
   
   
 

31 i
Closing Date:

ianti ‘ ai laws of the jurisiliction of its
(*) Due Organization, Htc. Seller has been duly organized under the laws of the juliscics
organization and is validly existing and in good standing under the iaws of ali jurisdictions in which

failure to do'so could affect the enforceability of any Loan, the value of any Loan or the ability of Seller i
to perform its obligations under this Agreement.

() Authority. Seller has ie full power, authority and legal tight to execute and deliver this
ee to scsmuncnures Hk {rangactions contesplated hereby and to perform and observe all terms
and conditions contained herein.

() No Conflict or Violation. ‘The execution and delivery af this Agroemont by Seller docs not,
and the performance of this Agreement by Seller will not, @) result in a violation of pr conflict with any

provisions of the governing instruments of Seller, (ji) violate any law, rule, sogulation, code, ordinance,

 

Fadement, injunction, order, writ, deoree, or rullag applicable to Seller, or (ii) conflict with or violate any
oe ie concession, grant, franohiss, license, at other governmental smthoriaition or approval

necessary for sale of any Loan by Seller.

4) Boforceability, This Agreement has been duly and validly authorized, executed and delivered
by me (assuming the due authorization, execution and delivery hereof by Purchaser) constihutes a.
valid, legal and binding sgreemest of Sellor enforceable in accordance with its terms, subject to
bankruptcy, insalvency, worganiztion, pioratortum or other siuiilax Jaws affecting opedliturs’ rights
generally and to general principles of equity (regardless of whether enforcement is sought in. aprocecding
at law ox In equity),

 
   
     

 
    

ARTICLE IV
REPRESEN Ash 2h fs AINA. OFS HAS EI
4.1 ieethaitnn til Warsi Purchaser represents and warrants to Seller tbat as of the
Closing Date:
(a) J Puschaser bas bean duly organized undex the laws of the judsilicNon

i. AR ea iti ag and in, good’ standing under the Jaws.of all jurisdictions in whioh
ofits oneal, fel the enforsebility of this Agrecmentor is bility -pecfore Is obligations

under this Agresment,

(b) Authority, Purchaser has the full power, mithosity: and legal right to execute and deliver this
meaiee to consummate the transactions contemplated hereby and to perform avid observe all terms
and conditions contained herein,

not, ot at perfomance of this Agreement by Purchaser will sot, (i) xesult ina violation of Scout
with any provisions of ‘Purchaser's governing instruments, (i) violate ony law, rule, reguiation, | ade,
ordinance, judgment, injunction, ‘order, writ, drores; or ruling applicable to Purchaser, or Gi) voudlict ;
with or violate’ any agreement, permit, concession, grant, franchise, Noenso, or a ee
authorization or approval applicable to Purchaser with sespect to this Agrocment or the transac
contemplated by this Agreement.

Page 4 of ?

 

 
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 18 of 47 PagelD #: 1047

Case 1:17-cv-00785-JBW-SMG Document 79-2 Filed 05/06/19 Page 6 of 8 PagelD #: 681
Case 1:17-cv-00785-JBW-SMG Document 75-2 Filed 03/22/19 Page 6 of 8 PagelD #: 656

pt TT ————
| 4) Eaforceabillty. ‘This Agreement has been duly and validly authorized, exepuled and delivered |
| by it san (con tbe due authorization, execution and delivery hereof by Seller) constitutes the valid,

jegal and binding agresment of Purchaser enforceable in atcordance with this its terms, subject to |

bankruptcy, insolvency, reorganization, moratorium ox other similar laws affecting creditors’ rights

| generally and to general principles of equity (regardless of whether enforcement is sought in a proceeding
| | at Jaw or in equity},
{ ARTICLE V
5.1 Survival, Alt representations, warrmnties, cavenants avd agrestnents of Seller and Purchaser |
| hereunder wind In any certificate or other instrument delivered pursuant hereto shall gurvive the
constunmation of the purchase and sale transactions contemplated hereby, the delivery of the Losos to

Piirchaser and the: payment of each Loan for s period ending ninety (90) calendar days following the
Closing Date.

5.2 Suocéssots-and Asaigus. Neither party shall assign any-of its sights, duties or obligations |
onder this Apreement without the prior woitten consent of the other Pacty. ‘This Agreement shall bind and
fuwre to the benefit of and be enfarsesble by Seller and Purchaser, their respective suiccesyars and eny
assignee permitted under this Section, Any attempted asslgamont in violation of this’ Section) eball be:
void ah initio.

53 Notices. Any notides’or other communications permitted or required hereunder shall be in
writing-and shall be deemed couchisively to bave been duly given when delivored if personally doliveres, !
| sent by overnight courier, or mailed by registered xanil, postage prepaid and retum recetpt.
|

t $.4 Counterparts, This Agreement may be exeonted in several counterparts cach of which shall
coustitute mm original, but all of which together shall constitute one Lnstrament notwithstanding that all |
parties are not signatories to the same counterparts.

58 Schicdules: Botire Agreement, The Schedles to this “given are hereby incorporated end
agreement and understanding of the parties With respect to the matters and tmausactions contemplates b
| this Agreement and supersedes any prlor agreements nod understandings, whether written or oral, witl

‘ 5.6 Governing Law. This Agteensent shall be governcd by,. and construed iu accordance with,
the Jaws of the State of New York, and the parties agree that sy disputes or litigation éliall be determined
by the caurts of the State of New York |

$7. Waiver of Jury-Tnial, BACH OF THE PARTIES HERETO ee er ap |
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE ACTION BASED ©
ARISING OUT OF OR RELATED TO THIS AGRBEMENT OR THE TRANSACKIONS
CONTEMPLATED HEREBY OR THEREBY IN ANY ACTIGN, PROCBEDING OR OTHER

TPIGATION OF ANY TYPE BROUGHT BY ANY PARTY AGAINST THE OTHER PARTY,
eAeraa WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR, OTHERWISE. BACH
OF THE PARTIZES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL
BE TRIED BY A COURT TRIAL WITHOUT 4 JURY. WITHOUT LIMITING THE FOREGOING,

Page 5 of7
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 19 of 47 PagelD #: 1048

Case 1:17-cv-00785-JBW-SMG Document 79-2 Filed 05/06/19 Page 7 of 8 PagelD #: 682
Case 1:17-cv-00785-JBW-SMG Document 75-2 Filed 03/22/19 Page 7 of 8 PagelD #: 657

FURTHER AGREB THAT THEIR RESPBCTIVE RIGHT TO A TRIAL BY JURY IS
WAIVED BY OPERATION OF THIS SECTION 5.7-AS TO: ANY ACTION, COUNTERCLAIM OR.
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE |
VALIDITY OR ENKORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF OR |
THEREOF. ‘THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, |
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT,

5.8 Attomevs’ Fees, If either party brings any suitor other procecding regarding the subject

! nistter oF enforcement of this Agreement, the prevailing party (as determined by the court, agency or |

offer authority before which such suit or proceeding is commenced), in addition to suck other rollof as

} niay be awarded, shall be entitled to recover reasonable attorneys’ fees, expenses aud costs of
investigation sotually incurred.

59 Amendments: Waivers. Failure ar delay om the part of Parchaser to exercise any tight
provided for herein shall not act ne 0 waiver thereaf, nos shall any single or partial execcise of any xight by
Purchaser or Seller preclude any other or further exercise thereof, {n no event shall aterm ot provision of
this Agreement be deemed to have been waived, modified or aynended, unless said waiver, modification

or amendinent is in wating and signed by the parties hereto.

bY Venture, Under no sircumstances shall Purchaser and Seer |
offer, nor shall this Agreement be consiiued as cresting @

         

  
 

     

5:10 No Agency, Partnership or Joi
i be consitlered agents or employces of each
partnership ox joint venture.

        

 

IN WITNESS WHEREOF, Purchaser and Sellar have caused their respective duly authorized |
representatives to execute this Agreement as of the date first above waitten. |

Sellers

    
 

i Blue Lagoon LLC

:

 

Name; Yonel Devito

Name: Jared Dotoll

|
Tite: Officer
| “Member |

“Page 6 of T

 

 

1
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 20 of 47 PagelD #: 1049

Case 1:17-cv-00785-JBW-SMG Document 79-2 Filed 05/06/19 Page 8 of 8 PagelD #: 683
Case 1:17-cv-00785-JBW-SMG Document 75-2 Filed 03/22/19 Page 8 of 8 PagelD #: 658

 

Schedule {

Resaription of Mortgage
125212
EAST ELMHURST NY
ALAM 3228 97TH STREET 11369
Poze 7 of 7

 

 
2h ~
et cag re
ad
ger ee

Jee

jee

——.
ead

sn

Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 21 of 47 PagelD #: 1050

 
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 22 of 47 PagelD #: 1051

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 1 of 26 PagelD #: 685
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 30 of 81 PagelD #: 331

Case 1:17-cv-00785-JBW-SMG Document1-2 Filed 02/13/17 Page 2 of 8 PagelD #: 15

BALLOON NOTE
(Fixed Rate)
(Secondary Lien)

THE TERM OF THE LOAN IS 15 YEARS. AS A RESULT, YOU WILL BE REQUIRED TO
REPAY TILE ENTIRE PRINCIPAL BALANCE AND ANY ACCRUED INTEREST THEN OWING
180 MONTHS FROM THE DATE ON WHICII THE LOAN [§ MADE,

THE LENDER HAS NO OBLIGATION TO REFINANCE THIS LOAN AT THE END OF ITS
TERM, THEREFORE, YOU MAY BE REQUIRED TO REPAY THE LOAN OUT OF ASSETS
YOU OWN OR YOU MAY HAVE TO FIND ANOTHER LENDER WILLING TO REFINANCE
THE LOAN. ASSUMING THIS LENDER OR ANOTHER LENDER REFINANCES THIS LOAN
AT MATURITY, YOU WILL PROBABLY BE CHARGED INTEREST AT MARKET RATES
PREVAILING AT THAT TIME AND SUCH RATES MAY BE HIGHER THAN THE INTEREST
RATE ON THIS LOAN, YOU MAY ALSO HAVE TO PAY SOME OR ALL OF THE CLOSING
COSTS NORMALLY ASSOCIATED WITH A NEW MORTGAGE LOAN.

DEFAULT IN THE PAYMENT OF THIS LOAN AGREEMENT MAY RESULT IN THE LOSS OF
THE PROPERTY SECURING THE LOAN. UNDER FEDERAL LAW, YOU MAY HAVE TIIE
RIGHT TO CANCEL THIS AGREEMENT. IF YOU HAVE THIS RIGIIT, THE CREDITOR IS
REQUIRED TO PROVIDE YOU WITH A SEPARATE WRITTEN NOTICE SPECIFYING THE
CIRCUMSTANCES AND TIMES UNDER WHICH YOU CAN EXERCISE THIS RIGHT,

August 18, 2008 Brooklyn New York
{Date} {Clty} [State]
3228 97th Street, East Elmhurst, NY 11369
[Property Address}
1, BORROWER'S PROMISE TO PAY

In return for a loan that | have received, | promise to pay U.S. $ 177,000.00 (this amount is called “Principal”), plus
interest, to the order of Lender. ‘The Lender Is AmTrust Bank.
1 will make all payments under this Note in the form of cash, check or money order.

J understond that Lender may transfer this Note, Lender or anyone who takes this Note by transfer and who Is
entitled 10 raceive puyments under this Note Js called the "Note Holder,”

2. INTEREST
interest will be charged on unpoid principal until the full amount of Principal has been paid. | will poy interest al a

yearly rate of 10.500%,
The interest rate required by this Section 2 is the rate | will pay both before and afier any default described in

Section 6(B) of this Note,

3 PAYMENTS

(A) Time and Place of Payments

T will pay principal ond inierest by making a payment every month,

1 will make wy monthly payments on the Ist day of each month beginning on October 1, 2008, ) will make these
payments every month wil | have paid all of the principal and interest and any other charges described below that | may owe
under this Note. Each monthly payment will be applicd as of its scheduled due dnic and will be applied to interest before

~~ Moilified Forns 32401,03 (ley. O52)

Modied hy “Uhr C uepthinge Source, dive.” AUIPINY Dwi ther thy
#1 The Conmphance Sientie doe

Now York Hulloun tacd Rate Note -Single Family--—Seeanitnry len
STK COMMAANOE SQUHGK, INC Page ) of}
ey vonipliaiveouler aun
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 23 of 47 PagelD #: 1052

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 2 of 26 PagelD #: 686
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 31 of 81 PagelD #: 332

Case 1:17-cv-00785-JBW-SMG Document 1-2 Filed 02/13/17 Page 3 of 8 PagelD #: 16

Principal, If, on September 1, 2023, | still owe amounts under this Note, J will pay those amounts in full on that date, which
is called the Maturity Date."

| will make my monthly payments nt P,O Box 790376, St, Louis, MO 63179-0376 or ot a dlfferent place if
required by the Note Holder,

(B) Amount of Monthly Payments

My monthly payment will be In the amount of U.S, $ 1,619.09,

4, BORROWER'S RIGIIT TO PREPAY

| have the right to make paynients of Principal. at-any time before they wre due, A puyiient.of Principal only is
known as o'Prepayment," When] njake'n Prepayment, | will tell the Note Holder In.writing that} -am-doing so. humay not
designate a payment asa Prepayment if] have not: made-all she monthly payments due under this Note,

| may make a full Prepayment or partial Prepayments withoul paying any Prepayment charge, The Note Holder will
use'ny Prepayments to reduce. the amount.of Prheipal that Vowe:urder this Note. However, the Note Holder may apply my
Prepuyment to the accrued and unpaid interest on the Prepayment amount before applying. my Prepayment lo reduce the
Principal amounbot this Now, 11 make a partial Prepayment, thero will be no Changes. In the due date or In the amount of
my monthly payment unless the Note Holder agrees ini writlng to those changes,

3, LOAN CHARGES

Ifa law, which applies to this'losn and which sets maximum foun charges, Is nally interpreted so that the Interest or
other tonn charges collected or to be collected In cornvetion with (ils loan exeved the permitted Ilmils, then: (w)-any such
lonp charge shall bi rediiced by the amoujil necessary to reduce the charge: to Whe Permitted Hil and /(b) nny sums nlrcady
collected from:me Lhnt exceeded permitted limits will be refunded tome, The Note Holder may: choose to: make this:refund
by reduclag the Principal 1 owe under this Note-or by making x direct payment to me, 16a refund reduces Principal, the
reduction will be (reated as a partial Prepayment,

6. BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charges for Overdue Payments _

If the Note Holder haynot received ‘the full:aniount-of any monthly payment by the endroflS calendar dnys after the
date it is due, | will pay a Inte chorge to the Note Holder. The amount of the charge will be 2,000% of my overdue payinent
of principal tnd.interest. Havill pay this liteicharge promptly butonly oneeon each Jate payment.

(B) Default

If 1 do not pay the full amount of each monthly payment on the date it Is due, | will be In default,

(C) Notice of Default _

If Tam In default, the Note Holder may send me a written notice telling me thut If | do not pay the overdue amount
by a certain date, the’ Note Holder may require me to pay Inimediately the full omount of Principal which has hot been pald
and all the Interest that! owe'on (hatamount. That date must be at least 30 ‘doys-nfter the date on which the notice 1s mulled
to me or delivered by other means.

(D) No Walver By Note Molder

Even if, ata time when | am in default, the Note Holder does not requirc me to pay immediately in full as described
above, the Note Holder will still have the right to do so If! am in default nt 0 Inter time.

(E) Payment of Note Holder's Costs and Expenses

If the Note Holder has required me to pay immediately in full as described above, the Note Halder will have the
right \o be paid back by me for all of its costs and expenses in enforcing this Note to the exlent not prohibited by applicable
law, Those expenses inejude, for example, reasonable attorneys? Ices,

7, GIVING OF NOTICES

Unless ipplicable-law requires w-d(fferent method, any notice that musi be given to me under-this Note will be given
by Uelivering It or by miniling it.by’first class moil to mo at the Property Address above or at a different address if ( give the
Note | loldern notice of my different nddress.

Any notice that must be given to the Note Holder under this Nate will be given by mailing it by first class mail to
the Note Holder at the uddress stated in Section 3(A) above or at a different address {f | am given a notice of that different

 

address,
New York Balloon Flavd Rate Nole—Single Family—Seeontary Iden , a “Mud Geal Form 326033 (Rev, 06/02)
TUE COMPLIANCE SOURCE, INC ape 2 of J Modified by *'Ite Cunipllunes Sonren, lor.” MAUOTNY N80S Hey, OH

WW som lanceawen te Cyt VU he Cunpliunest Seo
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 24 of 47 PagelD #: 1053

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 3 of 26 PagelD #: 687
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 32 of 81 PagelD #: 333

Case 1:17-cv-00785-JBW-SMG Document1-2 Filed 02/13/17 Page 4 of 8 PagelD #: 17

8. OBLIGATIONS OF PERSONS UNDER THIS NOTE

IF more than one person signs this Note, each person is fully und personnily obligated to keep all of the promises
made In this Note, Including the peomlse.to pay the full amount owed, Any petson who is a yunrantor, surety or endorser of
this Note is also obligated to do these things: Any person, Who takes over these obligations, including the obligations of 1
guarantor, surety or endorser of this Note, {s-also’obligated to keep’all of the pramises made in this Note, The Note Holder
may enforce its rights under this Note ogainst each person individually or against all of us together, Thls means that any one
of us may be required to pay al! of the amounts owed under this Note.

9. WAIVERS

! and any other person who has obligations under this Note waive the rights of Presentment and Notice of Dishonor.
“Presentment" means the right to require the Note Holder to demand payment of amounts due, “Notice of Dishonor" means
a ees

the right to require she Note Holderto give notice to'other persons that amounts'due have nor been paid,

10. SECURED NOTE eee i
Inaddltion to-the protections given to the Note Holder under.this Note, a MoH guile, Deed OF Ttusidor Segiliy Deed

(the “Scgurity Instrument"), dated the same dale as thls Noto; protects the Noie Holder fram possible losses thatnight.result

if] do notikeep the promises:thne) muke in this, Note. ‘That Seeurhy Instrument describes howrand ‘rider What\condillons.|

may be required to make Immedlate payment in full of all amounts T owe under this Note, Somie of those conditionsirend as

follows:

AGREEMENTS ABOUT LENDER'S RIGHTS IF THE PROPERTY [S SOLD OR TRANSFERRED,
Lender may require Immedidte Payment In Full of all Sums Secured by (his Security Instrument If all
or any part of the property, or if any right in the Property, ls sold or transferred without Lender's prior written
permission. If Borrower is not a natural Person and a beneficial interest In Borrower Is sold or transferred
without Lender's prior written permission, Lender also may require Immediate Payment In: Pull. However,
‘thls option shall not be exercised by Lendor If stich txercise ig prohibited by Applicable Lavy.
If Lender requires Immediate.payment In full under this Seotion, Lender will give me a’notice which
States this requirement, The notice will give me at Jessi 30'days to make the required payment, ‘The 30-day
period will begin’on the date the notice is given Inthe manner required by Seotion 14 of this Security
Instrument, If] do not make the required payment during that period, Lender may net tolenforce is rights
under this Security Instrument without giving me any Trther pollee or demand for payment. tes
WITNESS THE HAND(S) AND SBAL(S) OF THE GHRERSIENER. so suortt ates ania an roineiniel
as HR ome 080 BO sceanty
; py! foe pout reco"
i ee Ab Cun (Seal) re
Mohammed Alam -Gorrower

    

Gina) (Seal)
aware 3 = — p ,
VAY TO FHE ORDER OF THE FEDERAL HOME LO

 

AN BANK OF

  
  

    
 
  

 

 

 

 

meIICINHAT WHITH _ Signe (rigincel Only
iaygiadiu, Onle ; \: % = | el RECOURSE OR wAnhianry
OT EO 0 : \ ty NAME DF Meet Nin es : ve
* rn: Lee“ ob
! eae ‘ Ree : -
NT ru Uh a) Mee : ;
uf § \| Mal =
anal, -
hs TFT WON
New Vork Balloon Fized RaigviteSineltyN) Hye dugardien | ~ Modified Form 320.39 (Rev. 08/02)
—Tie COMPLIANCE SOUAGE, INC — % Pues ols Movie hy “Dhe Conipllanre Source, toe.” A4IUITNY 06109 Hew, ddd

wiew conipilanccraures vom } MAM. fhe Camphence Saure I
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 25 of 47 PagelD #: 1054

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 4 of 26 PagelD #: 688
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 33 of 81 PagelD #: 334

‘Case 1:17-cv-00785-JBW-SMG Document1-2 Filed 02/13/17 Page 5 of 8 PagelD # 18

   

my Te pi Order Of
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 26 of 47 PagelD #: 1055

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 5 of 26 PagelD #: 689

Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 34 of 81 PagelD #: 335
Case 1:17-cv-00785-JBW-SMG Documenti1-2 Filed 02/13/17 Page 6 of 8 PagelD #: 19

BVd

ALLONQE TO NOTE

FOR PURPOSES OF FURTHER ENDORSEMENT OF THE NOTE REFERRED TO BELOW!

BORROWER: MOHAMMED ALAM,
ORIGINAL PRINCIPAL BALANCE: $177;000,00 —

ste ai

PROPERTY ADDRESS: aaa TT IREBT, RAST ELAURST, NY 1 1369 bore

Pwo * S . «

v .
£ , ‘

. : , “ wee . : Maree ?
a @ A; a ‘« .
PAY. TO THE ORDER OF: ,
Res RECOVERY SERVICES Le >"
etiicorepeme:
BAYVIEW LOAN SERVICING, LLC.

le 4
*?

NAME: PEDREL, SUAREZ
TITLE: Aéslatant Vice-President
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 27 of 47 PagelD #: 1056

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 6 of 26 PagelD #: 690
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 35 of 81 PagelD #: 336

Case 1:17-cv-00785-JBW-SMG Document 1-2 Filed 02/13/17 Page 7 of 8 PagelD #: 20

Allonge to the Note

Loan #;

Borrower; ALAM,;MOHAMMED

Co Borrower:

Date of Note: 08/18/2008

Loan Amount: $177,000.00

Property Address: 3228 97TH: STREET, EAST ELMHURST, NY 11369

For value received, I hereby tranafer, endorse and assign the within Note and
‘Deed of Trust / Mortgage securing the danie, so far as the same pertains to
‘said note,

Pay to the otder of; Owe La. Goonl ho ae , without

recourse

 

RCS Recovery Services, LLC

Ase

Seth A. Miller, Manager
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 28 of 47 PagelD #: 1057

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 7 of 26 PagelD #: 691
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 36 of 81 PagelD #: 337
Case 1:17-cv-00785-JBW-SMG Document 1-2 Filed 02/13/17 Page 8 of 8 PagelD #: 21

ALLONGE TO PROMISSORY NOTE

This Allonge is to be attached and made a part of that certain Promissory Note dated August 18,
2008 in the original principal amount of One Hundred and Seventy-Seven Thousand and 00/100
Dollars ($177,000.00) executed by Mohammed Alam to the order of AmTrust Bank,

Pay to the order of COURCHEVEL 1850 LLC
WITHOUT RECOURSE, on 4. I q LZ 2 2 4 D __(date)
By; Blue Lagoon LLC

hel?

  

By:
Print Name: yi,

 

TITLE:
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 29 of 47 PagelD #: 1058

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 8 of 26 PagelD #: 692
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 38 of 81 PagelD #: 339

Case 1:17-cv-00785-JBW-SMG Document 1-3 Filed 02/13/17 Page 2 of 20 PagelD #: 23

 

 

 

 

 

 

 

NYC DEPARTMENT OF FINANCE

OfFICE OF THE CITY REGISTER
‘This page iyipart of the instrament. ‘The City

Register will rely ont the information pepyides!

by you on ihis page for purpases of index

(his instrament. The inforiaition on this page

will contro} for indexing purposes in the event
of nny conflici with the rest of the document. 9008090200329003 003E005E

RECORDING AND ENDORSEMENT COVER PAGE PAGE LOF 21)

Document ID: 2008090200329003 Document JDate: 08-18-2008 Preparition Date; 09-02-2008
Document Type: MORTGAGE

Dovement Pune Count: 20

PRESENTER: RETURN TO:

ALPHA ABSTRACT LLC-Q07891 BRS PICK-UP | AMTRUST BANK BRS PICK-UP

AS AGENT FOR: UNITED GENERAL TITLE FINAL DOCS, DEPARTMENT

INSURANCE 3111 CHESTER AVE, STE 200, MAIL CODE OH98-()201
120 REMINGTON BOULEVARD CLEVELAND, OF] 44114

RONKONKOMA, NY 11779 |

631-471-4888

 

 

PROPERTY DATA

 

 

Borough Block Lot Unit Address
QUEENS 1426 20 Entire Lat 32-28 97TIL STREET
Property Type: DWELLING ONLY - 1 FAMILY
CROSS REFERENCE DATA
CREN___ sor Document ID Or, Year... Reel J Poge__._ or File Nomber_____
PARTIES
MORTGAGOR/BORROWER: MORTGAGEE/LENDER:
MOHAMMED ALAM MORTGAGE ELECTRONIC REGISTRATION SYSTEMS
147-11 HOOVER AVENUE INC.
JAMAICA, NY 11435 jP.Q, HOX 2026

| VLINT, MI 48501

FEES AND TAXES
liling Fee!

 

 

NMortgage
Mortrage Amount. WS al 000 CI) Fe Se a.)
Taxable Mortgage Amount: |S 177,000.00 J NYC Real Property ‘Transfer ‘Cox:
Exemptions jhe — te Bee 0.00
TAXIS: County (Basic): \s $85.00 NYS Real [state Transfer ‘Tax:

199.25 5 __.9,00

City (Additional): {8 a

 

 

 

Spee (Additional): | $ 0.00, RECORDED OR FILED IN THE OFFICE
VAST: Is AAD SO . rte O I THE CITY REGISTER OF THE
MLA: ‘. 501.00 | gm aera CITY OF NEW YORK
NYCTA: . 0.00, Recorded/! iled OY-U4-2008 12:17
Additional MRT ls 8.00 City Register File No.(CRIN):
TOTAL: |S J810,75 2008000351815
Recording Pec: is 137,00 fe ]
Atvidavit Dee: 1s 0.00 Lnersttt Mall

 

City Register Official Signature

 

 
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 30 of 47 PagelD #: 1059

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 9 of 26 PagelD #: 693
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 39 of 81 PagelD #: 340

Case 1:17-cv-00785-JBW-SMG Document 1-3 Filed 02/13/17 Page 3 of 20 PagelD #: 24

 

NYC DEPARTMENT OF FINANCE
|

 

OFFICE OF THE CITY REGISTER

This page is part at heinetument. The Chy
Register will rely on the Informatian provided
by you on this page for purposesal indexing
this dstrument, The information on thinpage
J vill contro! for indexing purposes in the event

 

 

 

of any conlivt with the rest of the document. 4008090200329003003E005E
RECORDING AND ENDORSEMENT COVER PAGE __PAGE_1 OF 21
Document ID: 2008090200329003 Document Date: 08-18-2008 Preparation Date: 09-02-2008

Document Type: MORTGAGE

 

 

 

Document Pare Count: 20
PRESENTER: RETURN TO:
ALPHA ABSTRACT LLC-Q07891 BRS PICK-UP AMTRUST BANK BRS PICK-UP
AS AGENT FOR: UNITED GENERAL TITLE FINAL DOCS, DEPARTMENT
INSURANCE 1111 CHESTER AVE, STE 200, MAIL CODE OH98-0201
120 REMINGTON BOULEVARD CLEVELAND, OH 44114
RONKONKOMA, NY 11779
631-471-4888

PROPERTY DATA
Borough Block Lot Unit Address
QUEENS 1426 20 Entire Lot 32-28 97TH STREET

Property Type; DWELLING ONLY - ! FAMILY

 

CROSS REFERENCE DATA

 

CREN or Document [Doo o.. or _. Year... Reel. Page wi. or File Number...
PARTIES
MORTGAGOR/BORROWER: MORTGAGEE/LENDER:

MOHAMMED ALAM MORTGAGE ELECTRONIC REGISTRATION SYSTEMS

147-11 HOOVER AVENUE INC.

JAMAICA, NY 11435 |P.O. BOX 2026
\FLINT, MI 48501

|
FEES AND TAXES

 

 

 

Mortgage {Filing Fee:
Morlaaye Amount: i$ 177,000.00 | 5 0.00
Tuxiible Mortgage Amount: '$ 177,000.00 “NYC Real Property Transfer Tax:
Exemption: i } 5 0.00
TAXES: County (Basic): 34 885,00 NYS Real Estate Transfer Tax:
City (Additional); § 1,991.25 5 0,00
Spec (Additional): $ 0.00
TASE: °§ 447.50
MTA: i$ 501 .00
NYCTA: '$ 0.00
Additional MRT: ($ 0.00
TOTAL: s 3,819.75
Recording Fee: $ 137,00
 Alfidavit Foe: $ 0.00

 

 
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 31 of 47 PagelD #: 1060

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 10 of 26 PagelD #: 694
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 40 of 81 PagelD #: 341

Case 1:17-cv-00785-JBW-SMG Document1-3 Filed 02/13/17 Page 4 of 20 PagelD #: 25

Alter recording please mall to:
AmTrust Bunk Final Documents Department

[Name]

[Attention]

1I11 Chester Ave, Suite 200, Mail Code: O1198-
0201

[Street Address}

Clevelanil, Ohio 44114-3516

[City, State Zip Code]

[Spdoe Above This Line For Recording Data}
Loan Number:

MIN:

MORTGAGE

WORDS USED OFTEN IN THIS DOCUMENT

(A) “Séeurlty Instrument” This document, which is dated. August 18, 2008; together with all Riders to this
document, will'be-called the "Security tystraument,” : ,

fl (N18 a
(By) “Borrower tonamnmerle Alam whose. address 19 147-11 Hoover Avenue, Jamaica, NY 11435
sonetiivs Will be’called "Borrower" nnd somelinies simply “Tor “me.”

4c) MERS" is Morignge Elevtronte Registration Systeitis, lie... MERS is 8 septirate corporation that Is nciing
sololy a5 nm -nominge for Lender and Lender's successors, and assigns. MERS is organized ond oxisting under the
laws of Delaware, ond has on-adiress and telephone number of P.O, Bos 3026, Flint, M! 48401-2026, P.O, Box
2026, Flint, MI 48501-2026, tel, (888) 679-M ERS. FOR PURPOSES OF RECORDING THIS MORTGAGE,

MERS 1§ THE MORTGAGEE OF RECORD.

(D) “Lender” is AmTrust Bank, Leider is a Federn! Savings Bank organized and existing under the laws of
The United States of America, Lender‘yuddiess is 1801 East Ninth Street Sulte 200, Clevelnnd, OH 44114,

(Bb) Note," The note signed by Borrower and dated August 18, 2008, will be called the “Nole.” The Note
“shows: that | owe Lender One Hundred Seventy Seven Thousiiel and 00/1 00ths Dollars (U.S. $177,000,00) plus
interest and other nmounts:that’may be payable, Thave promised to pay this debt in Periodle Paymenis and to pay
the debt in full by September 1, 2023.

(F) “Property.” The property that is described below In the section ied “Description of the Property,” will
be called the “Property.”

(G) “Loan. The “oun” means the debt evidenced by the Note, plus interest, any prepayment charges and {ole
charges due under the Nate, and all sums due under this Security Instrument, plus interest.

an “Syms Secured,” ‘The amounts described below in the section tilled “Borrower's Transfer to lender of
Righis in the Property” sometimes will be culled the "Sums Secured,”

——— oceania - — seeing
Now York Marigie—Single Fomiy—Firnile May/Mreatth: Mac Unifurm tnsirument Forni 3033 01

MERS Modl fled
The Complinoce Source, Tne. Pope dofl6 = Mouifed by Campllonve Source IMDOINY 08/00 Rey, 04/08
12000, ‘Ihe Cumpllunce Suvree, lie.

wavnscompllanecsource.com
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 32 of 47 PagelD #: 1061

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 11 of 26 PagelD #: 695
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 41 of 81 PagelD #: 342

Case 1:17-cv-00785-JBW-SMG Document1-3 Filed 02/13/17 Page 5 of 20 PagelD #: 26

(1) “Riders.” All Riders altached to thls Securily Instrument that ore signed by Borrower will be cniled
“Riders.” The following Riders arc to be signed by Borrower (check box us applicable):
(J Adjustnble Rate Rider C1 Condominium Rider (1) Second Home Rider
(J Balloon Rider (] Planned Unit Development Rider LD Biweekly Payment Rider
&) 1-4 Family Rider [_] Revocable Trust Rider

() Other(s) [specify}

() “Applicable Law.” All controlling applicable federal, staie and local $tatuites, regulations,,ordinances und
administrative rules and orders (that have the effect of law) as well ns all applicable final, non-appealable, judicial
apinions will be called “Applicable Law."

‘(1) “Commitalty Association Dues, Fees, and Assessments.” All dues, fees, assessments find other charges
that are imposed on Borrower or ihe Property by 'n condominium association, homeowners association or similar
‘organization will be called “Commiunily Association Dues, Fees, and Assessments.”

(L) “Blvetronie Funds Transfer” “Blee(ronle Funds Transfer” means any trans fer of money, other than by
cheek, draft, or-shnilar paper Instrument avhich Is jnitlated through an clectronic terminal, telephonic Instrument,
compuler, or Hagnellt tape so-ns to order, Ingtrucl, or nuthorize o financial institution to debit of credit'on account.
Some common exaniples of an Electronic Funds Transfer arc point-of-sale transfers (where a cprd such as an asset
or debit card Js used at a ierchant), automated teller machine (or ATM) lransovtlons, transfers initiated by
telephone, wire wansfers, and automated clearinghouse transfers.

(M) “Escrow Items.” Those items that are described in Section 3 will be called “Escrow Items.”

(N) — “Miseellaneous: Proceeds: “Migedl|aneous Proceeds" menns any vompensation, settlement, award of”
damages, or proceeds paid by any Third: party (other than Insurance Proceeds pald under the coverage described in

Section 5) fors 0). dammage'to, or destriiétion of, the Propeny: (Ii) Condemnation or other saking-of all-of any part of
the Property: (ill) vonveyanee in lieu of Condemnation or sale to. dvold Condemnantton; or (iv) snfsropresentations.of,

of omlgslons ng to) Ihe value and/or condition of the Property. A Jaking of the Property by nny governmental

authority by eminent domntn ts known as “Condemnation.”

{O) “Mortgage Insurance." “Morigage Insurance” means insurance protecting Lender agains\ the
nonpayment of, or default on, the Loan,

(P) “Pertadic Payment.” ‘The regularly scheduled amount due for (i) principal and interest under the Note,
and (it) any amounts under Section 3 will be called “Periodic Payment.”

(«)) ORESPA. SRESPAT wenn the fea! Estate Seulement Provedures Act (12 U.S.C. $260) el seq.) und its
jniplementing regulation, Regulation X. (24 CEB. Pur 3600), as they might by amended. froin tine to time, orany
dddiiondl or successor legistation or regulition that governs the same subject matter. Ns used in hts Security
Instrument, “RESPA” refers 6, all requirements und: restrictions ihatare imposed tn fegard tora “leierally relnied
ia ge lonn even ifthe Loon does nor qualify asa federally related mortgage lonn” under RESPA,

BORROWER'S TRANSFER TO LENDER OF RIGHTS IN THE PROPERTY

| mortigiige, grant aul convey the Pruperty to MERS (silely AF indininee for Lender and Lendée’s successors in
interest) and ifs successors in interest suilijee} to Ihe korms of this Security Instrument. “This tenns thit, by signing
this Seetirity Instrument, fam giving Lender thoge rhghis that are stated in this Sevurity Instrument and also these

a Yur Mor “1nKe—! Form 3033 14

Rew York Moelgage—Single Farslly— Fiannle Mae/lpeidie Mac Onlforot losorument
ATEALS Afudl fied

The Complinner Source, Ine.
sori, contpinncesxou ree. con

Page 20rlt — Modifiri by Complinnee Source HM QOINY WKDU Kew, (4/04
D2, The Compllutiey Source, bie.
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 33 of 47 PagelD #: 1062

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 12 of 26 PagelD #: 696
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 42 of 81 PagelD #: 343

Case 1:17-cv-00785-JBW-SMG Document 1-3 Filed 02/13/17 Page 6 of 20 PagelD #: 27

rights that Applicable Liaw gives to Jenders who hold mortgages on real property, | am giving Lender these rights to
protect Lender fron possible losses that might result If! fail.to:

(A) Phy all the amounts that | owe Lender as stated In the Note including, but not IImiled to, all renewals,
extensions and modifications of the Note;

(B) Poy, with Interest; any amounts that Lender spends ander this Security Instrument to protect the value
of tho Property snid Lender's rights in the Properiy; and

(C) Keep all of my other promises and agreemenis under this Security Instrument and (he Note.

1 undersiand and agree tint MERS holds only legal title to the rights yranted by me.in this Seciirity Instrument, but,
if necexsary to comply with-law or custom, MERS (as nomince for Lender and Lender’s successors and assigns) has

the right:

(A) to exercise any or all of those rights, Including, but not limited to, the right to foreclose and sell the
Property; and

(B) to take any action required of Lender including, but not limited to, relensing and canceling this
Security Instrument.

DESCRIPTION OF THE PROPERTY

1 give MERS (solely as nominee for Lender and Lender's successors in Interest) rights in the Property described In

(A) through (Q) below:
(A) The Property which Is located at 3228 97th Street
[Street]
East Elmhurst » New York 11369 (“Property Address”):
(City, Town or Villnge) [Zip Code)

Queens County: It has the following legal descriplion:

See Attnehed Exhibit A

(B) All buildings and other improvements thal are locuted on the Property described in subsection (A) of
this section;

(C) All rights in other property that] huve as owner of the Property described In subsection (A) of thls
section, These righis are kiown as “easements and ippurtenances attached to (he Properly;”

(1D) All rights (hat | have in the land which lies in the streets or roads in front of, or next to, the Property
described in subsection (A) of this section;

New Vork Morigage—Single Famlly—Fonnle Mue/Freddle Mae Uniforms Inst rumen Form 3033 ior
MERS Modi fled
Page dot (6 Modified by Cumpllauce Source J43O1NY NA/N0 Wey, 04/04

The Compliniee Source, Iie.
wi. com piintuasuurse.com 2000, The Compliance Siurce, low
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 34 of 47 PagelD #: 1063

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 13 of 26 PagelD #: 697
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 43 of 81 PagelD #: 344
Case 1:17-cv-00785-JBW-SMG Document 1-3 Filed 02/13/17 Page 7 of 20 PagelD #: 28

ALPHA ABSTRACT, LLC

Title No. ALP-07891

ALL that certain plot, piece or parcel of land with the buildings and improvements
thereon erected, situate, lying and being in the Borough and County of Queens, City
and State of New York, known and designated as and by Lot No. 586.in Block No, 16
on a certain map entitled, "Map of 1115 Lots belonging to William Ziegler, situate at
Corona, Queens County, surveyed August 1890, by G.A. Roullier, C.E. Flusing, New
York" and filed in the Queens County Clerk's Office (now Register’s) Office, March
25, 1891 which said lot is more particularly bounded and described as follows:

BEGINNING. sta point on the ‘westerly side of Clinton Street (now known as 97th

Street) distant 260 feet qoulherly from the corner formed by the intersection of the
westerly side of Clinton Street with the southerly sideof Smith-Avenue (now known as

32nd Avenue);
RUNNING THENCE Westerly parallel with Smith Street, 100 feet;
RUNNING THENCE Southerly parailel with Clinton Street, 20 feet;

RUNNING THENCE Easterly and part of the distance through a party wall, 100 feet
to the westerly side of Clinton Street;

RUNNING THENCE Northerly along the westerly side of Clinton Street, 20 feet to
the point or place of BEGINNING.

The policy to be issued under this report will insure the title to such bulldings and

FOR improvements erected on the premises which by law constitute real property.
CONVEYANCING
ONLY TOGETHER with all the right, title and Interast of the party of the first part, of, in and to

the land lying in the street in front of and adjoining sald premlses.
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 35 of 47 PagelD #: 1064

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 14 of 26 PagelD #: 698
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 44 of 81 PagelD #: 345

Case 1:17-cv-00785-JBW-SMG Document 1-3 Filed 02/13/17 Page 8 of 20 Page!D #: 29

(E) All fixtures that are now or in the future will be on the Properly described in subsections (A) and (B)
of this section;

(F) All of the rights and property described in subsections (B) through (E) of this section that } acquire In
the future; and

(G) All replacemutits of or yduitions 10 the Property described In subsections (B) through (F) of this
goction nid oll tyisiiennce Proceeds. for loss or damage to, and al) Miscellaneous Proceeds of the Property

deseribed In. subsections (A) through ( f*) of this:section.

BORROWER'S RIGHT TO MORTGAGE THE PROPERTY AND BORROWER'S OBLIGATION TO
DEFEND OWNERSHIP OF THE PROPERTY

| promise that: (A) 1 lawfully own the: Property; (B) | have the right to mortgage, grant and convey the Property to
Lender and (C) there are no outstanding clalms or charges ayninst the Property, except for those which are of public
record.

1 give y general warranty oftitle to Lender, ‘Thisemeans that \-Will be fully rexpansible for‘any losses which Lender
suffers beenuse someone other Thoiy myself’ has some'of the tights In the Property Witchy! promise that | have. 1
promige dhat Vowill defend my-ownership of the Property against any claims of such rights:

PLAIN LANGUAGE SECURITY INSTRUMENT

This Securily’ Instrument contains: promises and ‘nigecements tha\ are used In real property security Instruments all
over the country, “I also contsiig olfier prom{ses and agreements that vary in different parts of the country. My

promises and agreements are stated In “plain language.”
COVENANTS

1 proniise dnd Fapree, wiih Lenderins follows:
. Borrower's Prowse to Pays Pwillpay to Lender on time principal and Interest due under the Note
addi nsy propayarenit, late gharges: dnd other amounts illic under the Note, | will also pay all amounts Tor Escrow

iteme under Séctlon'a ofthis Security Instrument, —
Poymenia due unser: the ‘Note.and this: Securliy:lastrunent shall be Hinde in U.S, curtency. If any of my

payments by, cheek oroiher payment instrument is returned to Lender unpaid, Lender nity require my payment be
innde by; (m) cash: (b)- money order; fe) dertified check, bank check, Irensurer's check or exshicr's check, dinwn
Uponap-instiinion whose depustis are Insured bya fedoral agency, instrumentality, or entityy or (d) Electronic funds
Vronstee.
Payments are. deeied received by Lender whon received at the Jocation required in (he Note, or ot another
Jocation designated by Lander under Section 13 of this Security Instrument, Lender pny rein oF-agcepl any
puyment or partial payment TPAL is for at) Araount that {sless thin the amount thal fs then due, If Lender accepts 0
lesser poymiviil, Lender may refuse toaecept i lesser nynrent that) may minke In the Tuuere did dace aot waive any
of iis rights, Lenderissva obligated {0 apply suth lesser payments when ihaceeply such payments. I interest on
prnoipil aeerues: as. TF all Periodic Payments had been pald when diy, then Lender need nat poy interest an
tinapplled: fies, Lender tay Held sneh Uimpplicd finds anil | make payments toobring He Los curcenk II do
not doap withinar reasonable period of tine, Lender willcither apply such fuids arretimn them te me, liv the event
of foreclosure, siny: ungpplicd finds will be applied tthe outstanding prineipal halonce immediitely prior w
foreclosure: No offset oe clalawhich | might hive wow on i the future against Lender will/retlewe nie trom making
poyients duesunder the Note and (is Seeuely Instaunentar keeping: all of my- other promises: ani) agreements

gocured by this Securily Instrument,

 

New York \torigage—Single Foinily—Fanole Mue/Freddle Sine Uniform lostrument ~~ Karn 3033 Wr

MERS Modifivd
The Compliance Sonrve, Ine.
ww. colpHancexuu ree. con

Page dotlG — ModiNed hy Compliance Source H430INY 08400 Rev, 04/08
10NG. ‘The Compllinge Source, Jue.
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 36 of 47 PagelD #: 1065

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 15 of 26 PagelD #: 699
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 45 of 81 PagelD #: 346

Case 1:17-cv-00785-JBW-SMG Document 1-3 Filed 02/13/17 Page 9 of 20 PagelD #: 30

2, Application of Borrower's Payments and Insurance Proceeds, Unless Applicalte Law or this
Section 2 requires otherwise, Lender sill apply cach of my payments that Lender accepts In the lollowlng order:
Firsl, to pay Interest due under the Note:

Next, 10 pny prinespal due wader the Note; and

Next, 1o pay the amounts due Lender under Section 3 of this Securlty Instrument,

Such paynsents will be applied to each Periodic Payment In the order in which it became due,
Any temaining amounts will be applied as follows;

First, topay any Ime charges;

Next, to pay any other amounts duc under this Securlty Instrument; and

Next, to reduce the principal bulance of the Note.

If Lender recelves a payment from me for a Inte Periodic Payment which includes n sufficient amount to
pay any late charge due, the puymient may be applied to the Inte Periodic Payment and the late charge, If more than
one Periodic Payment is due, Lender may apply any payinent recelved from nie: First, to the repoyment of the
Periodic Puymenis thit are due If, ond to the extent that, each payment can be paid in full: Néxt, to the extent that
any excess exists after the payment Is applicd to the fall pnyment of one or more Perlodlc Payments, such excess

may be applied to any late chargea duc.
Voluntary prepayments will be applied as follows: First, to any prepayment charges} and Next, as

described In the Note,

Any application of payments, Insurance Proceeds, or Miscellaneous Proceeds to principal due under the
Note will not extend or postpone the due date of the Perlodic Payments or change tho amount of those payments,

3, Monthly Payments For Thses And Jusurance,

(a) Borrower's Obligations. | wil! pay to Lender all amounts necessary to pay for taxes, assessments,
water charges, sewer rents and other similor charges, ground leasehold payments or rents (if any), hazard or property
insurance covering the Property, {looW insurance (i! any), and any requtred Morignye Insuronce, or a Logs Reserve
as described In Seetion 10 in the place of Mortgage Insurance, Each Periodic Payment will include an amount to be
applied toward payment of the following items which ore called “Escrow [tems:"

(1) The tikes, aysessments, water charges, sewer rents and olhersimilnr chnrges, on the Property which

under Appilenble Law muy be superior to this Svciirlty Instrunient aso lien on the Property. Any clnim,

vemnnd or charge that ls made against propeny because on ubligution ns nol been fulfilled is known os 0

“Liens :

(2) The leaschold payments or ground rents on thy Property (if any);

(3) The premlum for any and all insurance required by Lender under Section 5 of this Security (Instrument;

(4) The premium for Morlynge Insurance (IP any);

(5) The amount | may be required to pay Lender under Section 10 of this Security Instrument instead of

the payment of the premium for Morlgage Insurance (if any); and

(6) [frequired by Lender, the amount fer any Cammunily Assoviation Dues, fees, and Assessments.

After signing the Note, or at any time during its term, Lender oy include these amounts as Escrow Heiss.
The monthly payment | will make for Escrow Items will be based on Lender's estimate of the annual amount

required, + '
f will pay oll af these amounts to Lender unless Lender tells me, in writing, that | do not have to do so, or
tintess Applicuble Low requires otherwise. | will make these payments on the sume day that my Perlodic Payments
uf principal and interest are due under the Note,

The amounts thal | pay lo Lender for Escrow Hems iwnder this Section 3 will be called “Escrow Funds,” )
will pny Lender the Escrow Funds tor Escrow hems unless Lender waives my obligation to pay the Escrow Fundy
for any or all Escrow Items, Lender may waive my obligation to pay to Lender Escrow Funds for uny or all Escrow
Items at any me. Any such waiver must be in writing, th the event of such wuiver, will pay dircetly, when and
where payable, the amounts due for any Escrow Items far whieh payment of Escrow Funds has been waived by
Lender and, il’ Lender requiros, will promptly send to Lender receipts showing such payment within such lime
period as Lender may require. My obligation to make such payments and to provide receipts will be considered to
be u promise and agreement contained in this Security Instrument, as the phrase “promises and agreements" js used

New York Mlortgige—Single Pimlly—fosinle Mae/Froddle Mae Ontftorn Mstrument Vorm 3093 1/01
MERS Modine

The Complliive Sovrev, Ine.
wermmcompllaacesyiiree.com

Page S0fl6 — slodined by Complhance Source (MIGINY 08/00 Rey, 04/08
02000, The Comptlance Source, tne.
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 37 of 47 PagelD #: 1066

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 16 of 26 PagelD #: 700
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 46 of 81 PagelD #: 347

Case 1:17-cv-00785-JBW-SMG Document1-3 Filed 02/13/17 Page 10 of 20 PagelD #: 31

inSevtion 9 of this’ Sceurity Jnstrument,. If Lam obligated to. pay Escrow Itenss directly, pursuuint.to-a waiver, and |
fail to pay the amount due for an Escrow lien, Lender anny pay thot amount and | will then, be obligated under
Section 9 of this Security Instrument to repay to Lender, Lender may tevoke the waiver as to nny or all Escrow
Hiems al any time by a notice yiven in secordnites: with Section 15 of this Security Instrument and, vpon the
revocation, lavill py to Lendernll Escrow Funds, and in amounts, that.are then required under this Section 3.

| prontixe to prompily-send to Lender any notices thot | receive’ of Escrow Item amounts to be paid, Lender
will estimate from time to tine the amount of Escrow Tinds ( will have to pay by using existing assessments and
bills and reasonable estimates of the amount | will have to pay for Escrow Itcins in the future, unless Applicable
Law requires Lender to use innother method for determining the amount | api to pay.

Lender may, at aay time, collect and hold Eserow Funds in an amount slifficlen! to permit Lender to. apply
the Escrow Funds at the time specified under RESPA, Applicable Law puts limils on Ihe total aniount of Escrow
Funds Lender con at any Une collect and hold, This cote ‘ambunt cahnot be more than the maximum amount a
lender could require under RESPA. If there is another Applicable Law that imposes:@ lower limit on-the total
nmount of Escrow Funds Lender can collectjnd Hold, Lender will be limited to the Tower amount.

(b) Lender's Obligations, Lender vill keep the Excrow Funds in a.savings or banking instituion which
has its-deposits insured by a federal ageney, instrumentality, orentty, or in sny Federal Home Lonn Bank, If Lender
is auch o savings or banking Institution; Lendermay hold the Eserow Funds, Lender will use the Escrow Funds to
puy the Escrow ttems 10 tater thin the tine allowed under RESPA or other Applicable Law, Lender will give to me,
without charge, an annual accounting of the Escrow: funds. Thot accounting will show all additions to and
deduetlons from the Escrow Funds anid the reason for each deduction, wo

Lender may-not charge me for holding or keeping the Escrow Funds, for using the Escrow Funds to pay

Escrow Iteins, for making # yenrly analysis of my payment of Escrow Funds ‘or for receiving, or for-verlfying and

fotnling assossment{s:nnd bills: However, Lender may ctiarge te for these services if Lender pays me Interest on the
Eserow Funds and if Applicable Lavy: patente elses 1G ce:suich a.charge,. Lender will not be required to, py me
any inlerest or earnings on, the Escrow Funuls unless elitier (1) Lendor and 1 ngree Jn witting: that Lender will pay
interest on the Bacrow Funds, of (2) Applicable Law: requires Lehder to pry. inferesi/on the Escrow Funds,

. {c). Adjustments to the Escrow Funds, Under Applicnble Lav, there is a limit on the amount of Escrow
Funds Lender may hold. If the amount of Escrow Funds he id by Veniler-exeoeus, thls JIyalt, then there will bean
excess amount ond RESPA raquires Lender to account tome Ind special manner for the excess:-amaunt of Escrow

Funds.

if, at gy time, Lender has Horrecelved enough Escrow Runids to dikethe paynients of Escrow hemswhen
the payments are due, Lender may tell mein weitingg Hiatian nddittonal amount Is necessary. | will phy to Lender
whatever. additional nmaunt is necessaryeto/ pay the Eseraw Tenis when (heypaymenté-tire due, but the number oe!

payments will not be more than 26.
When | have paid all of the Sums Secured, Lender will promptly refund to me any Escrow Funds that are

then being held by Lender.

4d. Borrower's Obligation tu Pay Charges, Assessments And Chima | will payull tues, assessivents.
wiler charges, sewer rents pnd! ofher niilor changes, anilany olyer charges and fines that mayo be Imposed-on the
Property and thutmay be superior to this Seeurily Instrument, Lill also mmke ground rents of payments die under
imy lense 11 ama tenont on the Property and Community Assdeintion Dues, Pees, and Assessinents (if any) due.on
Ihe Property. {f these lids are Escrow Hem; | will do this by moking the paynresits as described In Section 3. of thls
Seeiriiy (nsteument, ly ahly Sveurity | Instrument, the word “Person neins any individual, organization,
sovernmenttl anihority or other party, ,

twill’ promptly pny orsatisly all Helis against the Properly tharinay be superior to this Scuurily Instriment,
However; this Seeuriiy tnstrament does nor require me to saigty a supetiog lien if (a) fagtee, fn writing, ay pay the
obligation Which gave Ase tothe superar Hien and Lender approves the wayin which | agree to pay that obligution,
butonly se long ne) am performing such syreementt (b). fv good (ith, F argue or defend against the superior lien in
a» tawsnte-souhat tn Leader's-ophnion during the lawsuit, the superior Hiei omy aot be -entoroed, but only wtih the
Inwsuil ends; or(e) | secure from the holder of that olher lieth ngreement, sipproved In writing by Lender, thatthe
Hen ofthis Security Insinument is superior to the tien held by thal person, 1f Lendee determines that any parhor We
New Vork Diortquye—-Stngle Faniily—Fo nate Mne/Fredole Mac Unifuem Instrument - Form 3033 1/01
MERS Mudtrvd
The Compliance Source, Ine,
wor. compllintesonree, com

Page Gotld «= Mouifivd hy Cumptinnve Source H4OINY:- O80 Rev, 04/014
2G, The Cumpllince Snaree Joc.
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 38 of 47 PagelD #: 1067

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 17 of 26 PagelD #: 701
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 47 of 81 PagelD #: 348

Case 1:17-cv-00785-JBW-SMG Document 1-3 Filed 02/13/17 Page 11 of 20 PagelD #: 32

‘Property: Is: subjeet (0,4) superlor lien, Lender nay give Borrower 8 notice identilying the superior lien, Within 10
days of te dite on which the notice is. given, Borrower shall pay or satisfy the superior lien or take one or more of
the'aetions mentioned in this Seetion 4.

Lender also may require me-to poy w one-time clingge for nn Independent real estate tow seporting service
used by Lender liv connection with the Loon, uriless Applicable Law does not permit Lender ta make stich a change.

& Borrasver's Obligation to Malntaln Hazard Insurance or Property Insurance. | willobtain hazard
of property Insurince:to cover all buildings and other improvements ihornow are, of inthe lulufe will’be, located on
the Properly. ‘The Insuranee will cover loss be damage snused by fre, hazards normally covered by "Extended
Coverige” huzaird insurance policies, and any other linzards for which Lender requires coverage, including, bul nut
ifinited to-earthquakes sind Noods, The Insurance will be in the aniounts (inchiding, but not limited to, deductible
levels) und for the periods of ime-required by Lender, What Lender requires: under the last sentence can change
ducing the tornyof the Lown, | may choose the insurance company, but my clolge'is subject 10 Lender's right 10
Wisnpprove. Lender may-not disnpprove my cholce unless the d sapproval |s; reasonable, Lender may require mest
pay-elther (a).0 one-time charge for Nood Zone determinntlon, certificntton and traoking services; of (b) a onetime
chorge: for Nood zone: determination and certification services nnd: subsequent charges onch (ime remoppings or
similurchangesocetic which reasonably might alfeet thé flood zono'determination or certificutlon, 171 distigree with
the Nood zone délerminatfon,.| mny request the Fedéral Emergency Maniigement Agency to review the flood one
determinmion and |:promise-to.pay:any fees charged by ihe Federal Emergency Management Agency for lis-roview.

If} fail to.molntainany ofthe Insurnnice coverayes described above, Lender may obiain Insurance coverage,
at Lender's option and my-expense. Lender is, under no obligation to purchnse nny particular type or-amount of
coverage, Therefore such covernge Wil cover Lender, bul might or might nor protectime, my equity in the Property,
onthe coments of the Property, inst any risk, hazard or linbility and might provide greater or lesser covernge than
was previously in effect, 1 acknowledge that the cost of the Insurance coverage so obtained niight-sign|ficuntly
exedod the coat of insurance that:! could have obinined, Any amouiits disblirsed by Leider under, this Section’5 will
become my ndditlonal debs secured. by this Securlty lastrument. These amounts Will bear ‘interest ot dhe Interest rate
se} forily In the Note from the-date of disbursement-and will’ be payable with such interest, upon notice fromy Lender:
tome requesting phyiment,

All of thé Insuranee palletes and renewals of those policies will Inehide whit is known as. a “Standard
Morgnge Clause" to protect Lender and will name Lender ‘as Mortgages and/or as dn additional loss: payee. ‘The
form ofall paliclesjand renewals will he acceptable to Lender. Leifer will hoye!the right to-hold the polieles and
renewal certificates, If Lender requires, | will promptly glye Lender all recelpts-of pitld prenviums and renewal
notices that | recive. ‘

If} obtaliy nny form of insurance coverage, not oihicrvise required by Lender, for damage to, or destruction
of, the Propeny, such policy will include a Standard Mortgage Clouse and will name Lender us mortgagee and/or as
aniadditional losspayee, ;

{f there 1s a Joss or damage to the Property, } will promptly notify the Insurance company ond Lender. If!
donot promptly prove io the insurance: company that the loss or damage occurred, then Lender may. do 59,

“The amount paid by the insurance company for loss or damage lo thie Property is called “Insurance
Proceeds.” Unless Lender and | otherwise agree In writing, any Insurance Proceeds, whether or not the underlying
insurance was required by Lender, will be used to repair or (o restore the damaged Property unless: (a) i ly not
economically’ feasible to make the repairs of restoration; (by the tise of the Insurance Proceeds for thit purpose
sould lessen the’ protection given to Lender by this Seeurlty Instrument; or (¢) Lender and } have ngreed In writing
hot tovuse the Insurance Procecds for (hit purpose. During, the period that any, repairs or restorutions, are being:
made, Lender may hold uny Insurance Proceeds until it has had an opportunity to inspect the Property to vorlfy that
ihe repalr work hus been completed to Lender's sutisfociion. However, this Inspection will be done promptly.
Lender niay make payments for the repairs and restorations in a single payniwal or inn series of progress payments
ag the work! Is completed. Unlese Lender and | agree alhenwise in writing or unless Applicnble Law requires
biherwise, Lender Is not required to pay me any interest-or eamings of the Insuranee Proceeds, | will pay for any
publi¢ adjusters or other third parties that | hire, and their fees will pol be pald out of the Insurance Proceeds. }ihe

repair_or restoration is not ‘economically feasible or if it would Ides Lender's protection under this Security

New Vork Marigaye—Singie Fuolly—Vinnle Aow/Fredilly Me Unlturin Tesieninent
ATERS Madified

Che Compliance Soupee, Ine,
www. compliiicesource.con

Porm 3133 1/01

Page Tol té — Modtied by Campllinge Source HININY UBAN0 Rey, 04/408
1200, The Compllurce Seneca Ver
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 39 of 47 PagelD #: 1068

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 18 of 26 PagelD #: 702
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 48 of 81 PagelD #: 349

Case 1:17-cv-00785-JBW-SMG Document1-3 Filed 02/13/17 Page 12 of 20 PagelD #: 33

Instrument, then the Insurmnes Proceeds will be used to reduce the amadunt that | awe to Lender-under this Security
listrument. Such Insurance Proveeds. will be applied in the order provided for in Seelion 2. $fany of the Insurance
Proceeds reinain alter the wnoun! that | owe to Lender has been pald in full, the remaining proceeds will be paid to
me.

If) wbmidon the Property, Lender may file, negotinte and settle any available insurance claim-and related
inatters: If 1 do not answer, within 30 days, a notice from Lender stning that the insurance company has offered to
geile a chim, Lender my negotiate nnd s¢tile the claim, “The 30-day. perlad will begin when the nolice Isgiven, In
either event, of If Lender nequires the Property tinder. Seetion 22 of this Security Instrument or otherwise, 1 give
Lendor my rights to any Insurance Proceeds In an antount not greater thin the amounts uiypaid under the Note and
this Souurlty Instrument, J alsoglve Lenderany other of my rights (other than the right 10 any refund of unearned
prembuns that t paid): under ail insurance policies covering the Property, ifthe rights are npplicablo to the covernge
of the Property. Lender nay use the Insurance Proceeds either to repalr-or restore te Property or to pay amounts
onpald under the Noleor this Security Instrument, whether ar not then due,

6, Borrower's Obligations to Ocepy The Property. | will occupy the Property und.use the Property
usany ptlncipal residence within 60 days .nfler | signithis Security Instrument, |will continue lo.occupy the Property
and to'use the Properly bs my principal residence for ut least one year, ‘Therane-yearperlod will begin whin 1 firs
ocoupy the Property, However, | will nat have to oceupy the Property tind Use the Property as my principal
restdence within the tline-frames-ser forth above if Lender agrees in weithng that{: donot hnve to do.so,- Lendor may
nol refsse to ngree unless the refusal 1s reasonably. 1 also will not have to cecupy the Property and vise the Properly
ag my. principal residence whihin the time frimes set forth above’ if extenvaling circumstanoes ‘exist which ore
beyond my control.

4, Borrower's Obligatlons to Maintain Aud Protect The Property And to Fulfill Any Lease

Obligations,
"ay Maintenance and Protection of tie Property. | WH) not destroy, daminge of hinrm the Property,.and J
Will not allow the Property to deteriorate, Whether or not 1 ani residing in the Property, 1 will keep the Property it
good repain;so‘ihat if will not deteriorate! or decrease {p-value dueto its:-eonditlony Unless itis determined. under
Section S ofthis Seourlty Instrument that repalr ie noteconomically feasible, | will promptly repair the Property if
damaged to-uvold further deterforition of Uninage. IC'ingurance or Condemnation (es ‘described in the definition of
Miseollaneous Proceeds) procetus tre pald becouse of Loss or Uammage to, or Condemnation of, the Property, Iwill
repair of restore the Property: only if Lender has released those proceeds for sie purposes. Lender may phy for the:
repairs: ant! restoration out of proceeds fim single payment of ln n series-of progress payments as the work is
vompleied. Ifthe insurance or Condemnailon proceeds are not sufMficlentte repniror restore the Property, | proinise
ta\pay for the completion of suchiropairor restoration,

(b) Lender's Inspection of Property.. Lender, and others wuthorized by Lender, may enter on and inspect

the Property, They will do:so/in areasonable manner wd nt rensonuble {fines If ithas a rensonable purpose, Lender
iihy Inspect the inside of the homear other Improvements on the Property. Before or at the time on Inspection Is
mado: Lender wil give me notice stating o reasonable purpose for suoh interior inspection.
, % Horrowver's Loon Appllentisns [fe during the appligntion process for the Loan, | or any Persen or
entity weting at my direction or with my knowledge or consent. made false, misleading, of innccumte sticments to
Lender aboul jnfarination Important to Lender {ideiermtining iy: eligibility for the Laan {ur did nal provide Lender
with such Information), Lender will treat. my actions as atefault under this Scenrity Instrument, False, mistending,
or Inaccurate statements about information important to Lender would include a mistopresentation of my intention to:
occiipy the Property asa principal residence, This Ig just one example of 9 false, misleading, or inaccurate statement
of important information.

>, Lender's Right « Protect Its Rights In The Property, If (a) | danat Keep my: promisessand
agreenivnts: ave ii this Security fustrument: (b) someone, including me, begins v legal proeeedity that may
sinificanily alee Lender's Interest In the Propirty of eiglits iuider this Security Ingsifument (such aso legal
proceeding in bankruptey. in probate, for Condemnation or F orfeiture, proceedings whieh could give n Person rights,
which couk! equilior exceed Lender's Injerest in the Property’ or ttader this Seeurily, Instrunien(, proceedings for,
enforcenvent of allunwhich may become superior (his Sevurity histiment, or (0 enforce Tawsur regulations); of

 

Rew York Murtgiago—Slagle Fnmilty—Fannle Daw/Freiddle Mine U'nlform husiraniend Forns 3033 1/0)
MERS Muuliled
Page arid — Modified by Cumptianes Source (JOIN Y O80 Rev, U4A/08

‘The Compliance Source, Ine.
wuwconpllincesource.cum ‘CIM, The Compliance Source, ine.
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 40 of 47 PagelD #: 1069

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 19 of 26 PagelD #: 703
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 49 of 81 PagelD #: 350

Case 1:17-cv-00785-JBW-SMG Document1-3 Filed 02/13/17 Page 13 of 20 PagelD #: 34

(c) | have abandoned the Property, then Lender may do and pay for whatever is reasonable or appropriate (o protect
Lender's interest In the Property and Lender's rights under this Security Instrument,

Lender's actions may include, but ora not Hinitod to; (a) protecting andor nssessing the value of the
Property: (b) securing and/or repairing thy Property; (6) paying stims to eliminate nny tien against the Property that
may be equal or-superior to thls Security Instrument; (3) ‘tppearing In-courty and (¢) paying reasonnble attomeys
fees:to. protect its Interest in the. Prapeny ond/orrlghis under this Securlly Tnstrument, including fis secuced position
inn bankruptcy proceeding. Lender can-also enter the Propurty to inoke repairs, change locks, replace or board \p
doors und windows, drain water frany pipes, eliminate bullding or other code violations or dangeraus conditions,
have utilities tumed on-or off, and take any other action to sectire the Property. Although Lender may inke action
under thie Section 9, Lender doos not have to do soand Is-under no duly to do.6o, Vngree thal Lender will nat be
finble for not taking any:or all actions under. this Section 9 .

Iwill pay to:Lendlor any amounts, wilh interest, which Lender spends under this Section 9, | will pay those
amounts to Lender when Lender sends me a notice requesting that! do so, 1 will pay Interest on those amounts at
the Interest rate set forth In the Note, Interest on each amount will begin on the date that the amount Is spent by
Lender. This Security Instrument will protect Lender in ¢ise t do not keep this promise to.pay those uniounts with
interest.
If4 do not own, bulvom: a tenant.on-tho Property, 1 will ANIM all my/obligations under my lense, also
narce that, {f bnequite the full-titte (someunosiealled “Fee Title”) 10 the Property, my Tense: interes! and the Fee Title
will not mergeuinldss Lender-agrees tothe merger in welting. /

10, Mortgage Insurance. If Lender required: Monpoge lisurtnce- as a.condition of making the Loin, 1
will pay the premiums for the Morgnge Insurance, If, Tor ny Fenson, the Morigage Insurance coverage conses to ‘be
availible from the morignge Insurer thm previously: provided such: Insurance und Lender required me jo mike
separate poyments toward the premiums for Mortgage Insurance, | will, pay ihe premilums for sObstantlally
equivalent Mortgnge Insuiiince coverage’ from unialternate morgage Insiirer. Howoyer, the cost of this Mortgage
Insurance:coverngeé Will be substanially equivalent tothe cost tomo ofthe previous Morignge Insurance coverage,
and the alienate mortgage insurer will be selected by Lender. io. :

If substantially equivalent Mongage Insurance coverage Is ‘not available; Kendee will establish @ fon-
rofundable “Loss Reserve” asa substiiute for the Morgage Insurance coverage, | will continue to, poy:to. Lender
every }4days.an aniount equal to one-twenty-sixih:of the yearly Mortgage Instirance premium (as.of the time the
coveriige Inpzed or cessed to be ineMect), Lender will reinii these payments, and syvill ise these payments to-pay for
josses that the Mortgage Insurance would have covered, The Loss Reserve! Is-tonsrefindable'even If (he Lonn/Is
ultimately pald In full ond Lender Is-not required to pay.me any interest on the Loss: Réserve, Lendercan no longer
require Loss Reserve payments if (o) Mariguge Insurance coverage again bevomesitivallable through an-insurer
selected by Lender: (b) such Mangaye Insurance: Js obtained; (¢) Lender requires separmoly designated poyments
toward the premtins for Mortgage Insured: nnd (d) the Morigdge lisurance covernge is inthe amount and for the
period of time required by Lender,

if Lender required Mortgage Insurinee as a condition of making the Loan and Borrower was required to
make separnte phyments toward the premiums for Mortgage Insurnnce, | will pay the Mortgage Insurmee premiums,
oy the Loss Réserve payments, unill the requirement for Mortgage Insurmnee ends wecording to any swrilten
agrecment between Lender and mie providhiy for such teminatlon. or until termination-of Mortgage Insuranee is
required by Applicable Law, Lender may require me to pay the premiums, or'the Loss Reserve payments, in the
isnnnee deserbed in Section 3 al'this Seedrity Instrument, Nothing In this Section 10 will affect my obligation to
pay isterest uf the rate provided jn the Note, :

A Morttige Insurance policy pays Lender (or my-citity rhnt purchases te! Note) for certain losses it mny
incur it Burrewer dows not. repay the Lomn ay autecd. Borrower is nota parly to the Mortgage (nsurunce palicy.

Mortgage insurers assess Weir total rish on wll Morigage Insurance Rom tine to time, and) may ener ino
agreements willl olher parties thot shace.or change thedrrisk, or ecduee losses. These agreements are based on terns
and conditions that wee salinfieiary tothe nvarlgnge ingurce and the other party. (ur parties) 10 these agreements.
‘These agreemebls may require the mortgage insure to make payments using any source of fimds that the morigage
insurer may have available (which mity include Marigage Insurance premitns).

 

New York Morigngt—single Faomlly—Faante Mac/Fredile Muc Uniform lustrument Form 303) (Mi

MERS htodined
The Compliance Suuree, Tne,
wayweconipllincesoume.com

Page oft — Modlfed by Comptiniey Souree FAIOINY UB/L0 Rey, U4/UH
2000, The Compllnnace Source. Ine.
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 41 of 47 PagelD #: 1070

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 20 of 26 PagelD #: 704

Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 50 of 81 PagelD #: 351
Case 1:17-cv-00785-JBW-SMG Document 1-3 Filed 02/13/17 Page 14 of 20 PagelD #: 35

As a result of these agreements, Lender, any owner of the Note, anolher insurer, any reinsurer, any olher
entity vay’ receive (directly or Indirectly) amounts that come. froma portion of Borrower's payments for Mortgage,
Insurance, fn exchange for shoring or changing the mortgoge insurer's risk, oF reducing losses, If these ngroements
provides that an offilinic of Lender takes a share of the insurer's risk In exchange for a shareof the premiums paid to
the insurer, the arrangement is ofen termed “cnptive reinsirabee,” Miso should be understood tliat: (0) any of
these agreements Will nol alTeet the umounts that Borrower fins agreed to pay for Mortgage Insurance, or ony other
lerins of the Lonn, These apreeneiis will not increase the amount Borrower will owe for Morignge Insurance, and
they will narentitle Borfowerto any refund; and (b) any: ofthese aureements will not affect the rights Borrower has
~ Ifnny regarding the Morignge Insurince under tle Homeowners Protection Act of 1998 or auy other law, These
rights nuiy- inelude!the right 't0\(n):recelve cartaindisclostires, (b) to request nnd obinin cancellation of the Moriyage
Insurance, (c)- lo have the Mortgage Insuiratice terininoted automatically, and/or (d) to recelve o refund of any
Morigage Linsurance promiums that.were noveared at the tine of such cancellntion or termination.

1}. ‘Agreements About Mixcellancous Proceeds; Forfelture. All Miscellaneous Proceeds are assigned to
and will be pald to Lender,

- If the Properly is daninged, such: Miscellaneous Proceeds will be uppiled (0 restoration or yepnlroof the
Property, If (a) the restomtion/or repair is, eoononileally: feasible, and (b) Lender's security given in this Sceurily
Insirament 1s not lesséned, ‘During such topalr qnd restoration perio’, Lender will have the rightto- hold such
Miscellaneous Proceeds until Lender hns had on opportunity to Inspect. the Property te-verily that he work has been
completed to Lender’s'satlsfiction, However, the Inspection will be undertaken promptly, Lender may pay for the
repairs and restoration ima.single disbursement-or in 0 series of progress payments ‘as the work Is complited, Unless:
Lender-and | agree otherivise In. Wwritingor unless Applicable Law requires interest 1o.be paid on such Miscellaneous
Proceeds, Lender will not be required :to poy Borrower nny Interestor carnings on the Miscellaneous Proceeds, 1f
the restorntion or repalr is notecanomicnlly feasible or Lender's seeurlly given Inihfs Seourlty Insfrumentayould be
leasoneul, the Miscollancous Proceeds will be-oppticd tothe Sums Secured, whether or notthen due, The excess, if
any, will boypaid t:mo, Such Miscellancous Proceeds willbe npplied in the order provided for in Section 2.

litho event ofa fowl we destruction, Or loss in value of the Property, Ihe Miscellaneous Proceeds will
be applied to the’ Sums Secured, whether or notthen-due. The excess, ifany, will be paid to me.

In the evenwof a pnrtinl inking, destruction, or loss {n value of the Property In whieh the fair morket value of
the Property immedlitely before the. puntiol taking, destrustion, (or loss: Insvalue is equal to.or grenter than the amount
of the Suins Secured Iminedlately before the purtlul inkingy destructlon. of fave Ti valid, he Suins Secured will be

' reduced! by the amount of the Miscelluncous Progeeds multiplied by the following fraction: (a) the {otal umount of
ihe Sums Secured immediutely before the partiol-taking, destruction, ar loss In value divided by: (b) the fale mirkel
vulue of the Property Immediately before the portal inking, destruction, or loss in value, Any bulinee shall be paid
to me.

In the event of a purtial taking, destruction, a loss in value of the Property In which the thir nutrket value of

the Property Immediately before the partial taking, destitution, ar loss in value is less than the amotinbel the Suns

Secured immedintely before the partlal wking, destruction, of loss in value, the Miscellancous Proceeds will be

applied to the Sums Secured whether or not.the sums are then due:

If] abandon the Property, onif wer Lender sends meipotice thatthe Opposing Purty-(as detined.in the next
sentence) offered to make an award to settle a claim for damages, | Cail to respond te Ceader within 30 days ofler the
dite the Lender gives notice, Lender is authorized to collect und apply the Misce}luneous Proceeds cither to
restoratiun or repair of the Property or to the Sums Secured, wherhve ar nol then due. “Opppsing Party" means the
third parly that owes me Miscellaneous Proceeds or the party agniast whem | lave a light of uciion in regard 10
Miseellaneous Proceeds.

I will be in default under this Security Instrument JFuny civil or ceintinal action of proceeding that Lender
deterisines vould result ina codrt culing (a) Hhat would! require Forfelture of the Property, oF (b} that could damage:
Lendor's ipterest in the Prépery oF righisunder this Security Instrument. “Forlerure™ isn court aviion to require the
Property, of nny part of the Property, 10 be piven up. Pinay correet the detiult by obuiining a cour eullag thar
disnvissey Ihe court action, Lender determines that this court railing prevents Forteiufe af the Property abd also
prevents any damage to Lender's interest in the Property er rights wider this Secwily Instrument, IP} correct the

 

————. Form 3033 1/0)

MENS Modified
Page Woof lé — Movitled hy Conpltiace Source 30INY 08/00 Rev 14ANH

‘The Comptinner Source, tne,
warn. coumpiinicesoures.com 2, The Compliance Source, tre,
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 42 of 47 PagelD #: 1071

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 21 of 26 PagelD #: 705
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 51 of 81 PagelD #: 352

Case 1:17-cv-00785-JBW-SMG Document 1-3 Filed 02/13/17 Page 15 of 20 PagelD #: 36

default, $ will have the right to have enforcement of this Security Instniment discontinued, as provided if Section 19
of this Syeurity Lostrument, eveo if Lender bas required Imovedinte Payment in Full, The proceeds of uny anwar or
clolm for damnges that are attributable to the damage or-reduction of Lender's imerest in the Property are assigned,
and will be paid, to Lender.

All Miscelfancous Procecds that are not applied to restoration or repair of the Property will be applied in
ihe order. provided for in Section 2,

12. Continuation of Borrower's Oblyntlons And of Lender's Rights.

(n) Norrower's Oblignilons. Lender muy allow me, or a Person who Inkes over my rights and
obligations, to dulay or to-clinnge the umount of the Perlodic Payments. Even if Lender docs this, however, | will
still be Dilly obligated under the Note and under this Securily Instrument unless Lender agrees to release me, in
welling, from my obligations.

Lender moy ullow those delays or changes forme or a Person who takes over my rights and obligations,
over if Lender is requested nol'todo'su, Even if Lender is requested todo so, Lender will not be required to (1)
bring a Iywsult.ngoinst me-orsuch o Person for Hot tiifilling obligations wader te Note or under this Securlly
Instrument, of (2)-refige to-extend time for paymenvoroiherwise modl ly amortization ofthe Sums Secured,

(b) Lender's Riglits, Even IfLendor does not uxercige.or enforoe any right of Lender under this Security
Instrument or under Applicable Law, Lender will still hove all of those rights innd muy exercise and-enforce them in
the fiture. Even.ift (1) Lender obtains: Insurance, pays taxes, or paysvother clilms, charges or Liens aghlnst the
Praperiy; (2) Lender accepts payments from third Persons; or (3) Lender necepts payments In amownts loss (lion the
amountithen due, Lender will have the right under Sectidn 22 below tademund thot | make [mmediute Payment fn
Full of any amounts renifnlngidue and paynbleito Lender under the Note and under this Security instrament,

13, Obligations of Borrower And of Persons TakIng Ovor Borrower's Rights;or Obligations. If more
thin one Person signs'this Security Instrument as Borrower, gach of ysis fully obligated to keep all of Borrower's
promigeseand obligations contained inthis. Security Instrament. Lender may enforce Lander’s tights! undor this
Security Instrument opainst-each oCus individually orngainstall-of'ys together, ‘This monns that-ony-onc-of us may
be required jo poy all of lhe Sums Secured, However, if one of us-does not sign-the Noto; (0) that Porson Is signing
thlé Security: Instrurienvonly: to give thou Person's rights In the Property to: Lender under the. terms of this Security
Insirument) (b) that\Person Ix-not personally obligated to pay)the- Sums Seowreds and (¢) that Person ngrees-thar
Lender indy: agree with theother Borrowers to delay enforcing any of Lender's rights, to modify, or maki-nny
necomniodallons with regard tothe terms of this Seeurity Instrument or the Note without (hal Person's consent,

Subjectio the provisions of Seetfon 18-of this Securly Instrument, uny Person who mikes over my rights or
obligutions under iiis Security thsiniment ih welting, ind Is approved by Leader In welling, will have nll of-my,
rights. and willbe obligated to keep: all. of my promises aid agreements made. in this S¥curily Insiniment, Borrower
will nat be released ‘fvon\ Borrower's Ubligutions and Iabilities under this Security Instrunwentunless: Lender ugrees
to such release in writing, Any Person who takes over Lender's rights or obligations under this Security Insirument
will have all of Lender's rights and will be oblignted to keep all of Lender's promises and agreements made in this
Security Instrument uscept as provided under Section 20.

14, Loan Cliirpes. Lender may charge me fees-lor services performed in connection willtmy vefmull, for
the purpose of protecting Lender's Interest in the Property and-rights under this Security (nstrument, including, but
not limited to, allorneys’ fees, property inspection und viluatlun fees. With regard i-other fees, the thet that this
Security Instrument does not expressly Indivate thot Lender nay charge a certain fee does net mean thit Lender
cannot charge that fee. Lender mny not charge fees that are prohibited by this Security Jastrument or by Applicable
Low.
{fT the Loan is subject to Apptigable Law which sets maximum loan charges, and thot Applicable Law is
Ninally interpreted: sodhat the interest orother loan chinges collected or to be collected: in connection with the Lonn
exceed permitted limits: (A) aby auch foan charge will be reduced by the amount necessary Jo reduce the ehprge tw
theypermined Hii; and (b) any suns already-collected from me which exceeded penitted limits will be refunded! to
ite. Lender may choose to make (his refiind by reducing the principal owed under the Noteor by making mdireet
paysnent to Borrower, [fan refund reduces principal, the reduction will be tredied:as a partial prepayment without

Now York Murignge—Stngle Fumlij—Firnnir Mae/Fredidle Mac Uniform lustrament Form 303) {/0]
STERS Modited
VPage of l6 — MudiGerl by Complinney Suurce [4301NY O8/00 Rev, 04/08

Vhe Cumplinnce Source, Tne,
woes camplimeesource.com ©2000, ‘The Complinnee Saurce. fine.

 
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 43 of 47 PagelD #: 1072

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 22 of 26 PagelD #: 706
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 52.of 81 PagelD #: 353

Case 1:17-cv-00785-JBW-SMG Document 1-3 Filed 02/13/17 Page 16 of 20 PagelD #: 37

any prepayment charge (even [Pi prepayment charge is provided for uniler the Note), WT aceept such o refund thot
is patd direvily to me, Fail salve any right to bring a lowsviy ogalnst Lender beeause of ihe overcharge.

{S, Notlees Required under this Secority Instruments All notices given by meor Lender in connection
with this Sccurity Thatrument sill be in Writing. Any notice Wome in connection will this Securlly Instrument iy
considered given to nte when malled by: first class mall oF when. sctunlly delivered to my notice address If sent by
other means. Notice to ony on¢ Borrower will be notice to al! Borrowers:unless Applicable Low expressly requites
otherwise, The notlee-address Is the uddress of the Properly unless | give notlee 10 Lender of adi fferent address. |
wil} promptly: notify Lender of my change of address, ‘If Lender speolfies a procedure for reporting my change of
address; then: 1 will only report a change of address’ through that eoilied procedure, There muy. he only one
Uesighntéd notice address under this Security Instrument af any one time. Any potice to Lender will be given by
delivering I or by mafling it by first class mall to Lender's address stated on the first page of this Security
Instrument unless Lender hos given me notice’of ‘another address. Any notice In connection wiih this Security
Insinuinent is given to Lender when tt is actuully received by Lender, If nny notlee required by this Security
Instrument is also required under Applienble Law, the Applicable Law requirement will snulsfy the corresponding
requirement under this Security Instrument,

16. Law That Governs thls Security Instrument; Word Usage. This Security Instrument Is governed
by federal loxwand the Inw of New York State; Alb rights and obligations: contained in thls Securhy Instrument are
subject to any requirements aiid limitations of Applicable Law, Applicable Law might allow:the parties to pgree by
contradt or i might be:silent, but such silence toes not mean thal Lender and! conniot agree by contract. Lf ay term
of this Security Instumentor of the Note sunMiots with Applicable Lavy, the-confilet will not nffect olher provisions
of this Security Instrument of the Note Which ean operate, or: oe glveneflect, without the coiiMlcting provision, This
prcaris thatthe Security: Instrument or the Note will: remainay if the coniliciing provision did not oxint.

As used In:this Security Instrument; (a) 9 rds of the masculine gender mennvand Inelide ¢orresponting
words-of the femluine and neuter genders; (b) words th the singulanmean aid include the plural, and words in the
plurai'menn and include the-singular; and (¢) the word “miiy” gives sole diactetion withouy any obligation to inke
any action,
17, Borrower's Copy. | will be given one copy of the Note nnd of this Security Instrument.

18, Agreenionts:obout Lender's Rights IF ihe Property: aetdteram an Lender nny, require
Immediate Payment ti Pull of all Sums Secured by this Securi ec instrumont inllbor any part ‘of the Property, or if
any Fight Inthe Property, Iy sold or transferred without Lender's priogweliten permission. If Borrower is not a
nqiural person and 9 beneficial iiitwrest in Borrower is: sold, or transferred withoul Lender's prior weilten:permission,
Lender also inay require Immedinte Payment ti Full, However, this option sholl not be exercised by Lender if such
vxereise is prohibited by Applignble Law,

I Lender requizes tinmedinie Payment I Full under this Section 18, Lender will give mea notice which
staes this requirement, The notice will give me nt lenst30 days to make the required payment, The 30eduy perlod
will begi onthe. date the potice is ylven tome in the munner required by Section [of this Security Instrument, [Ft
do not make the required payment! duruy that perlot) Lender may set lo eiforge its rights under this: Security
lnsirument wiihoungiving se any: hirther nocedrdeniand for payment.

19, Borrower's Rpht te nye Geneer's Enforcement of this Security Instrument Diseoutinucd,
Even if Lender hos required) homediate: Payment tv Full, Panay hnve-the right to-have enforcenient of (his Security
Jhsttoment stopped. Lwilt- have this right at any: time belbre the varliest off (u) five-doys before sale of the Property’
under ony power df-sile-gcinted by this Security Instrument: (b) nnother period is Applicable Law might specily for
Ihe teAmlantion at my: right (have enfereentent of the how sfopped: or (ec) m jadyinent lus been, cutered enforcing
this Sveurity Instramem. harder to have this right, | will meet the fallowing conditions:

ay) ) pay to Lender the fill dnodnn thatthe woold be due under this Security Instrument and the Note as

if lmoediate Payment in Full hyd never been requires!

(b) L correct my fhiluce te Keep any of my other promises or agreements nade in this Seourlly Instrument;

(6) | paycall of Lender's e@agonable expenses hyentorging this Security Instroment inehiding, for example,

reasynibile attomeys' fees, property’ inspection and valuation fees, and other fees Incurred for the purpose. of

protecting Lender’s interest in the Property und rights under this Security Instrument; and

 

 

New Virk MMortyigo Slugle Family—Fannle plvedPreddle Mac Uniforin instrument Form 4033 1/01

MERS Madified
The Complinure Sourte, tie.
sw. contplhincese prey. comy

Page (Zoft6 — Moulfied hy Compliance Source H3OINY OA/IU Rev, 04/0H
02000, The Complbinre Saurer, ine
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 44 of 47 PagelD #: 1073

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 23 of 26 PagelD #: 707

Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 53 of 81 PagelD #: 354
Case 1:17-cv-00785-JBW-SMG Document1-3 Filed 02/13/17 Page 17 of 20 PagelD #: 38

(d) 1 do whatever Lender reasonably requires lo assure that Lender's interest in the Property and rights
under this Security Instetinient dnd my obligations under the Note and under thls Security Instrument
continue unchanged.

Lender may require that | pay the sums and expenses mentioned { (a) through (d) in one or mare of the
following forms, us selected by Lender: (n) cash; (lb) money order; (c) certified check, bank check. treasurer's check
or cashier's check drawn upon an insvttion whase dyposits are insured by n federal wgency, instrumentality or
entity; or (d) Electronic Funds Transler.

If} fulfill all of the conditions tn this Section 19, then this Security Instrument will remain in full effect a5
if Immediate Paynsent in Full hod never been required, However, } will not have the right to have Lender's
enforcement! of this Security Instrument discontinued if Lender has required Immediate Payment in Full under
Section 18 of this Security Instrument,

20. Note Huldor’s Right to Sell the Note or an Interest in the Note; Borrower's Right to Notice of
Change of Loan Servicer; Lender's antl Borrower's Right to Notice of Grievance. The Note, or an intorest in
the Note, together with this Securlly Instrument, may be sold one or more times, { might not receive any-prior
notice of these sales,

The entity that collects the Periodic Payments and performs other mortgage Joan servicing obligations
under the Note, thls Security Instrument, and Applicoblo Law is called the “Lenn Servicer," There may be a change
of the Lonn Servicer as a regull of the sale of the Note, Thera also niny be one or moro changes of the Lonn Servicer
unrelnted (o a sale of the Note. Applicable |aw requires that f be glven written notice of any chinge of the Loan
Servicer. The natlce will state the name und address of the new Loan Servicer, and also ted] me ihe address to which
I should mnke my payments, The notice also will contain any other information required by RESPA or Applicnble
Law. If the Note is sold and UrorenNer the Lonn Is serviced by a Loan Servicer other than the purchaser of the Note,
the mortgoge loan servicing obligations to me will conain with the Lonn Servicer or be transferred to a successor
Loan Servicer and ore not assumed by-tho Note purchaser unless othenvise provided by the Note purchnser.

Neither ] nor Lender may conimence, joln or be joined to-nny court action (as elther an Indivisual party or
ihe member of a'class) that ariscs from the other party's actions pursunni to this Securily Insininient.or that alleyes
that the other has nov fulfllled any of its obligntions under this Security Instrument, unlessithe other Is notlfied (in the
minniner required under Section IS.of this Securily instrament) of the wn Alled obffgation and given o reasonable
time period! to luke corrective-nctlon. IfApplicable L.nw provides.a time period which will elnpse before certain
Aciion can bewken, thattime period will be deemed to be rensonnble for purposes of this piragcaph; The notice of
aceelenmtion und opportunity (0 cbre given (Ome Under Section 22 andthe notice of the demand for payment inofull
uivell to me under Seetian 22 will be deemed to sitisfy the notlee und opportunity to inke corrective action
provisions of this Seation,20, All rights tinderthis paragraph are subject to Applicable Liaw.

21. Contlauation of Barrower’s Obligations to Malataly and Protect the Property. ‘Ihe federal laws
and the laws of New York State that relule to hevlth, safety or environmental prolecdonare called “Environmental
Law”) Environmental Law classifies certain substances us toxte of hozantous. There are other substunces thint are
considered hazardous for purposes of this Section 21, These substances are gasoline, kerosene, other Mammiable or
toxic petroleum produgts, loxic pesticides and ‘herbiciiles, volutile tiles, muterils containing asbestos, o
formaldehyde, and ridigactive milerials. ‘The sithstunces defined ns toxte or haznrilous by Environmental Law.and
the substances considered! hazardous for purposes of this Seetion 2) ure called “Haanrdous Substuarces:”
“Enviconmental Cleanup” includes any response action, remedint action, or removal action, as defined: in
Environmental Liaw, An “Environment! Condition™ means a condition that can cause, contribute ta, or otherwise
trigger an Environmental Clennup.

will nol do anything affecting the Property nel violues Environmental Law, apd | will nut allow anyone
else to dasa, | will aot couse or permit Hazardous Substances la be present on the Property. | will not use ar store
Jlazardous Substances on the Property. False will not dispose of Hazardous Substances on the Property, of release
any Hazardous Substance of the Property, and | will not allow anyone else to dose, Palsa will not de, nos allow
anyone else to do, ahything afecting the Property that: (a) isin vinlution of any Environmenal Lay; (b} creates an
Environmental Condition; or (c) which, due to the presence, use. o¢ release of a Hlazicdous Substance, creates 0
condition that adversely uffects the value of the Properly. ‘The promises in this paragraph do not apply to the

Form 3033 W/L

New Vork Morignge—Single Mimlly—Poaonle Movllreddle Moc Uniform Jasirumeot
MERS Muillfed

The Compliance Source, Ine,
wom cons plluncrsqurce. col

Voge Sal — Mludified hy Cunipilince Source JYIVINY O8/01) Rev. 4/08
O2NN0, The Complmace Suuree, bre
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 45 of 47 PagelD #: 1074

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 24 of 26 PagelD #: 708
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 54 of 81 PagelD #: 355

Case 1:17-cv-00785-JBW-SMG Document1-3 Filed 02/13/17 Page 18 of 20 PagelD #: 39

presence, use, or storage On the Property of small quiinities of Hivaantous Substraces that are generntly recognized
as appropri for normal residential use and maintennnee.of the Property Lineluding, but.not limited to, Hazardous
Substances in consumer products). | mayouse ar store these small quantities on the Property, In auddiion, ubless
Environmentul Law requires removal or other action, the buildings, the improvements aid the fixtures on the
Property areypermi(ted to contain asbestos and asbeslos-cuntiining materinis the asbestos and ashestos-contalning
materials ate undisturbed and “nan-fritible" (that is, not easily crumbled by hand pressure),

Lavill.promptly give Lender wweltten notice of (6) any Investigation, clniin, demand, fawsuibor other-action
by any ‘governmental or regulatory agency: or private party, Involving the Property and any Hazardous Substance ar
Environmental Law. of whieh! have acral knowledges (b) nny Environmental Condition, Inehiding but-net lmiijed
to, uny spilling, leaking. discharge, release or threat or relense of any Hazardous Substanees and (ce) any condiflon
caused by: thie presened, veo or'rélense of n Hazardous. Substance which adversely nflects the value of the Property.
If} learn, or any goverimental: or regulatory nuthority,/or any private party, notifies. me that any removal or other
rentediation of nny Hazardous Substance affecting the Property is necessury, | will promptly take all necessary
remedial netlony In necordance with Environinental Law.

Nothing inthis Security Instrument ereates tin Obligation on Lender for an Environmentul Cleanup.

NON-UNIFORM COVENANTS

| also promise and iigreo with Lender as follows:
22, Lender's Rights If Borrower Falls to Keep Promlses and Agreeritents, Except as provided In

Section 18 of'tils Security Instrument, if all of the conditions stated in subseetious (a), (b) and (c) of this
Section 22 nre met, Lender may require that 'l pay Inimedinivly the entire nmount then remnluing unpald
onder the Note and under this Security Instrument. Lender mny do this without making any further demand
for pnyment. This requirement Is collod “Envmediate Payment in Full.”

If Lender requires Immediate Payment In Full, Lender mny bring a lawsult to take away all of my
remulning rights Inthe Property and) have the Property soll. At this sale Lender or another person may
nequire the Property. This Is knownins “Forctlosure nnd Sale.” In nny Inwauit for Foreclosure and Sale,
Lender will have the right to collect all costs wad Ulsbursements and adilltlonal allowances allosved by
Applicable Law and will hove Meeright to addonll reasonable attorneys’ fees to the amount J owe Lender,

whleh fees slinll become purt of (he Sums Seeured.
Lentler may require Immediate Payment In Full under this Section 22 only if all of the following

conditlons nre met:
{n) 1 fuil to keep any promise or agreement made In this Securily Instrument or the Note, including,
but not limited to, (he promises to pay the Sums Secured when due, or if anolher default occurs

under thls Security Instrument
(b) Lender sends to me, In the manner tleseribed In Section 15 of this Securlty instrument, a notlee

(hat states:
(1) The promise or ngreement tac d failed to keep or the default that has occurred;
(2) The action that Eimust like to correct that defialts
(3) Adate by which J must correct the defnwlt. That date will be at least 30 days from the date
on which the notice is given;
(4) That if 1 do not correct the default by the date stated) in he nodee, Lender mny require
{mimedinte Payment in Full, and Lender or anather Person may nequire (he Property by menns
af fureclosure and sale;
(5) That if] meet the conditions statvd in Sveton 19 of this Security Fustrument, bawill baye the
right to have Lender's enforcement of this Seeuviry Insirumen( stupped and to huye the Note
anu this Security lastrument conmin fully effective as if Inunediate Payment in Pull had never

been required; ind

Form 3033 1/01

New York AMurignge Stugle Famtly—lunnde Mae/ereddle Mae Ualform dnstrument

AIRRS Modified
Page aft Studied by Complinnece Source H3CINY 08/00 Rev. 04/08

The Conipllance Suucee, Ine.
win. complhiaeesouree.com T2000, The Compllanre Source, Inc,
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 46 of 47 PagelD #: 1075

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 25 of 26 PagelD #: 709
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 55 of 81 PagelD #: 356
Case 1:17-cv-00785-JBW-SMG Document 1-3 Filed 02/13/17 Page 19 of 20 PagelD #: 40

(6) That 1 have the right tn any lawsuit for Foreclosure and Snleto- argue that }dld- keep my
promises and agreements under the Note and under ‘this Securlly Instrument, and to present any.
other defenses that Emmy havey nnd :

{¢) LWonotcorrect the defiult stated In the natice from Lontlor Dy the date stated in that notlee.

23, Leniler’s Obligation to Discharge thls Security Instrument, When Lender has been pid ill
amounts due ynder the Note and under this Scourity Instrument, Lender will dischurge this Security Instrument by
delivering o certificnte storing that-this Security Instrument hus been’suilsfied,. 1 will pny-all costs of recording the
discharge in.{liv proper official records, I ngréeorpny:t fee for the discharge of this: Security Instrument, If Lender

so-requires. Lander may require that | poy such o-fee, but only if the fee is prid:to.n thitd party for-services renuered

and the charging of the fee: ispormilted by ‘Applicable Law.
24, Agreements about New Vorlt Lien Law, will receive all amounts Jent to me by Lender subject 1

jhe: ttust fund provisions of Section 13 of the New York Lien Law. This means thal! will (9) hold al! amounts
which I receive ond which | have n right to ree¢ive from Lender under ihe Noto as o trust fund; and (b) use those
amounts to pay fer "Costof Improvement” (1s dofined i the Nesy York Licn Law) before | use them for uny other
purpose, The fucl that | am holding thase amounts as 0 irust fund imenns- thal for any building or other Improyantent
located on ihe Property | have a special responsibillty under the Tet louse the amount in the manner deseribed in
this Section 24,
25, Borrower's Stutement Regarding the Property [check box as appllenble).
This Sectirity Instrument covers real property, improved, or to be’ improved, by a one or two family

dwelling only.

CO ‘This Security Instrument covers real property principally Improved, oF tobe improved, by one or more
gructures containing, in the aggregate, nobmore than six residential dwelling unlts with each dwelling

upft having ttsown-separate cooking felis.
C1 This Security Insteumen does riot cover reat property improved as described above.

The following signature(s) and acknowledgment(s) are incorpornted Into and made a part of this New York
Mortgage dated August 18, 2008 between Mohammad Alam, and AnvTrust Bank,

BY SIGNING BELOW, | accept and agrec to the promises and agreements contained in pages | through 16
of thls Security Instrument and In any rider signed by me and recorded with it.

(Mok Aken ed A ( OLAd we (Seal) (Seal)

a ne.
Mohammed Alam -Borrower ~Borrower

 

 

 

[Printed Name} [Printed Name]

_ (Seul) (Seal)

-Borrower ~ " -Borrower

(Printed Name] (Printed Name]

‘New Vurk Meripiige—Single Ka nilly— Fannie Mae/Fredule Moc Uniforms Instrument Form 3033 Wr
MEWS Mudliied

The Complinuee Soures, lie, Page Sofle — Mudified hy Compilance Source WIJ NY ORIN) Rev, 4A

02000, ‘The Cumptlance Source, Ine.

wwiy.conplinncesiurec.eagmn
Case 1:17-cv-00785-RRM-SMG Document 92-3 Filed 07/17/19 Page 47 of 47 PagelD #: 1076

Case 1:17-cv-00785-JBW-SMG Document 79-4 Filed 05/06/19 Page 26 of 26 PagelD #: 710
Case 1:17-cv-00785-JBW-SMG Document 42 Filed 06/18/18 Page 56 of 81 PagelD #: 357

Case 1:17-cv-00785-JBW-SMG Document1-3 Filed 02/13/17 Page 20 of 20 PagelD #: 41

ACKNOWLEDGMENT
suiear INN $
‘Counyor Queent ¥
‘Oni ahe. gh dayiol i‘) v4} us } 4 the vent 28 uf __« before
“tie I wNotary Public in'and for sald State, personally appeared Mohammed Alnm personally
‘known to me (or proved (0 mie.on lhe busis of satlsfuctory evidence) to be the individual(s) whose name is{are)
subsorbed 10 he within {instrument and acknowledged tome that he/she exccwied the same in his/her capacity (ies)
atid thot. by hisfher signatures) on the Instrument, the Individupl{s), or the person upon behalf of which the
individunl(s) acted, executed the Instrument,

  

 

 

 

 

Ofilce of Individual Taking Acknowledgment

 

 

(Seal) SEA My Commission Expires:
New York \lortgago-—Single Famlly—Fannle Mue/Fredille Mac Uniform Inairument Form 3033 1/01
Hace esaiiace Source, Tne, Page 16 uflé = Mfodied hy Complinnce Source 143 01NY 08/00 Rey, 04/08

wivww.conipllnicenource, com ©2000, The Comipllance Sunere Ine
